Exhibit 10.3

LEASE AGREEMENT

(140 Potrero)

 

BETWEEN

 

RAY DOLBY AND DAGMAR DOLBY, AS TRUSTEES OF THE

DOLBY FAMILY TRUST, DATED MAY 7, 1999,

 

AS LANDLORD

 

AND

 

DOLBY LABORATORIES, INC.,

a California corporation,

 

AS TENANT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Basic Lease Information

   iv

1.

  

Definitions

   1      1.1   

Location of Definitions; Basic Lease Information

   1

2.

  

Premises

   1      2.1   

Premises Defined

   1

3.

  

Term

   1      3.1   

Term Commencement

   1

4.

  

Rent; Additional Charges

   2      4.1   

Annual Rental

   2      4.2   

Additional Charges

   2      4.3   

Late Charges

   2

5.

  

Net Lease; Taxes and Assessments

   2      5.1   

Net Lease

   2      5.2   

Payment of Taxes and Assessments

   3

6.

  

Utilities

   5      6.1   

Utility Expenses

   5      6.2   

Interruption of Utilities

   5

7.

  

Condition of Premises

   6

8.

  

Common Areas

   6      8.1   

Right to Use Common Areas

   6

9.

  

Use

   6      9.1   

Office Use

   6      9.2   

No Nuisance

   6      9.3   

Compliance with Laws

   6      9.4   

Hazardous Materials

   7

10.

  

Alterations and Tenant’s Property

   7      10.1   

Alterations

   7      10.2   

Removal of Property

   8

11.

  

Repairs and Other Work

   9      11.1   

Tenant’s Obligations

   9      11.2   

Conditions Applicable to Repairs and Other Work

   9      11.3   

Landlord’s Obligations

   10

12.

  

Liens

   10

13.

  

Subordination

   11

14.

  

Inability to Perform

   11

15.

  

Destruction

   12      15.1   

Repair

   12      15.2   

Tenant’s Right to Terminate

   13

 

i



--------------------------------------------------------------------------------

     15.3   

Landlord’s Right to Terminate

   13      15.4   

Extent of Repair Obligations

   14      15.5   

Waiver of Subrogation

   14      15.6   

Non-Application of Certain Statutes

   14

16.

  

Insurance

   14

17.

  

Eminent Domain

   15      17.1   

Effect of Taking

   15      17.2   

Award

   15      17.3   

Abatement of Rent

   15      17.4   

Temporary Taking

   16

18.

  

Assignment and Subletting

   16      18.1   

Consent Required

   16      18.2   

Notice

   17      18.3   

No Release

   17      18.4   

Entity Transfers

   17      18.5   

Assumption of Obligations

   18      18.6   

No Signs

   18      18.7   

Non-Application of Certain Statutes

   18

19.

  

Security Systems and Programs

   19

20.

  

Default

   19      20.1   

Events of Default

   19      20.2   

Remedies

   20      20.3   

Reletting

   22      20.4   

Landlord’s Right to Perform Tenant’s Obligations

   22      20.5   

Remedies Cumulative

   23

21.

  

Indemnity; Interest on Overdue Obligations

   23      21.1   

Indemnity

   23      21.2   

Interest on Past Due Obligations

   23

22.

  

Landlord’s Access to Premises

   23

23.

  

Notices

   24

24.

  

No Waiver

   24

25.

  

Estoppel Certificates

   24

26.

  

Rules and Regulations

   25

27.

  

Tenant’s Taxes

   25

28.

  

Corporate Authority

   25

29.

  

Miscellaneous

   25      29.1   

Financial Statements

   25      29.2   

Successors and Assigns

   25      29.3   

Severability

   25      29.4   

Applicable Law

   26

 

ii



--------------------------------------------------------------------------------

     29.5   

Integration; Interpretation

   26      29.6   

Quiet Enjoyment

   26      29.7   

Holding Over

   26      29.8   

Broker’s Commissions

   26      29.9   

Recovery Against Landlord

   27      29.10   

Amendments

   27      29.11   

Attorneys’ Fees

   27      29.12   

Exhibits and Schedules

   27

30.

  

Option to Extend Term

   27

31.

  

Roof Access

   30

32.

  

Signage

   31

33.

  

Parking

   32

 

Exhibits:

 

A    Diagram/Description of Premises B    List of Defined Terms C    Rules and
Regulations

 

Schedule I:        Tenant’s Insurance Requirements

 

iii



--------------------------------------------------------------------------------

BASIC LEASE INFORMATION

 

BUILDING:   

140 Potrero Avenue

San Francisco California

     LANDLORD’S ADDRESS:   

3340 Jackson Street

San Francisco, California 94118

Telephone: (415) 563-6947

Facsimile: (415) 563-4004

          with a copy to:          

Morrison & Foerster LLP

425 Market Street

San Francisco, California 94105-2482

Attn: Craig B. Etlin

Telephone: (415) 268-7456

Facsimile: (415) 268-7522

     TENANT’S ADDRESS:   

100 Potrero Avenue

San Francisco California

Attn: Steve Kelly

Telephone: (415) 645-5162

Facsimile: (415) 645-4000

          with a copy to:          

Farella Braun & Martel

235 Montgomery Street

San Francisco, California 94104

Attn: Anthony D. Ratner

Telephone: (415) 954-4448

Facsimile: (415) 954-4480

     COMMENCEMENT DATE:   

January 1, 2006

   (3.1) EXPIRATION DATE:   

December 31, 2013

   (3.1) RENTABLE AREA OF PREMISES:   

13,052 square feet

   (2.1) DIAGRAM OF PREMISES:   

See Exhibit A

     BASE RENT:   

Monthly: $9,789.00

         

Annual: $117,468.00

   (4.1) USE:   

Warehouse, storage and parking

   (9.1)

 

iv



--------------------------------------------------------------------------------

OFFICE LEASE

 

THIS LEASE, dated as of December 31, 2005, is between RAY DOLBY AND DAGMAR
DOLBY, AS TRUSTEES OF THE DOLBY FAMILY TRUST, DATED MAY 7, 1999 (“Landlord”),
and DOLBY LABORATORIES, INC., a California corporation (“Tenant”). Landlord and
Tenant hereby covenant and agree as follows:

 

1. DEFINITIONS

 

  1.1 Location of Definitions; Basic Lease Information

 

For convenience of reference only defined terms and the sections in which they
are defined are set forth in Exhibit B. The Basic Lease Information is hereby
incorporated into and made a part of this Lease.

 

2. PREMISES

 

  2.1 Premises Defined

 

Landlord leases to Tenant and Tenant hires from Landlord on the terms and
conditions contained in this Lease the Premises specified in the Basic Lease
Information. The Premises consist of the entire Building (as described in the
Basic Lease Information). As used herein, the term “Building” shall include the
land underlying the Building, the Building structure and all rentable areas and
improvements therein, and all common areas, walkways, facilities and other
amenities appurtenant to or serving all or any portion of the Building (the
“Building Common Areas”) situated within and adjacent or appurtenant to the
Building which primarily or exclusively serve the Building, as determined from
time to time by Landlord in its reasonable discretion.

 

Tenant accepts the Rentable Area as specified in the Basic Lease Information as
the Rentable Area of the Premises and such area shall not be subject to
recalculation. The terms “common area” and “common areas” shall mean spaces,
facilities, and installations such as toilets, janitor, telephone, electrical,
and mechanical rooms and closets, trash facilities, stairs, public lobbies,
corridors and other circulation areas, wherever located in the Building. Tenant
understands and agrees that the Premises shall be leased by Tenant in its as-is
condition.

 

3. TERM

 

  3.1 Term Commencement

 

The Premises are leased for a term (the “Term”) commencing on the Commencement
Date as set forth in the Basic Lease Information. The Term of this Lease shall
expire on the Expiration Date.

 

1



--------------------------------------------------------------------------------

4. RENT; ADDITIONAL CHARGES

 

  4.1 Annual Rental

 

Tenant shall pay to Landlord during the Term at the address set forth in the
Basic Lease Information, without demand, offset or deduction, Base Rent as set
forth in the Basic Lease Information. Base Rent shall be payable on or before
the first day of each month, in advance. If the Commencement Date or the
Expiration Date should occur on a day other than the first or last day of a
calendar month, respectively, then the Base Rent for such period shall be
prorated.

 

  4.2 Additional Charges

 

Tenant shall pay to Landlord as and when due all charges, Impositions (as
defined below) and tax reimbursements, fees, expenses, and all other amounts as
provided in this Lease (“Additional Charges”), except to the extent that Tenant
pays Impositions directly to the appropriate taxing authority as provided in
Section 5.2 below. Unless otherwise specifically provided for herein, all
Additional Charges shall be due on the later of twenty (20) days after Tenant’s
receipt of Landlord’s invoice for the Additional Charges or the first day of the
month following Tenant’s receipt of Landlord’s invoice for the Additional
Charges. Base Rent and Additional Charges shall constitute the “Rent” payable by
Tenant for the Premises.

 

  4.3 Late Charges

 

If Tenant fails to pay any Rent within five (5) days after written notice from
Landlord that Tenant has failed to pay the same, such unpaid amounts will be
subject to a late payment charge equal to five percent (5%) of the unpaid
amounts in each instance. This late payment charge has been agreed upon by
Landlord and Tenant, after negotiation, as liquidated damages and a reasonable
estimate of the additional administrative costs and detriment that will be
incurred by Landlord as a result of any such failure by Tenant, the actual
damages and costs thereof being extremely difficult if not impossible to
determine.

 

5. NET LEASE; TAXES AND ASSESSMENTS

 

  5.1 Net Lease

 

Without limiting any of the provisions of this Lease, the Base Rent and any
Additional Charges payable to Landlord hereunder shall be absolutely net to
Landlord and shall be paid without assertion of any counterclaim, setoff,
deduction or defense and without any abatement, suspension, deferment or
reduction, except only as otherwise expressly provided in Sections 15 and 17 of
this Lease, and shall not be reduced, offset or diminished, directly or
indirectly, by any cost, charge or expense payable hereunder by Tenant in
connection with the Premises and/or the Building or any part thereof. Except as
specifically provided otherwise in this Lease, under no circumstances or
conditions, whether now existing or hereafter arising, and whether within or
beyond the present contemplation of the parties, shall Landlord be expected or
required to make any payment of any kind or incur any obligation whatsoever with
respect to the Premises, or otherwise have any obligation or liability with
respect to the Premises; provided that the foregoing shall not be construed to
require Tenant (i) to perform any obligations of Landlord under any contract or
agreement entered into by Landlord with any third party to which Tenant

 

2



--------------------------------------------------------------------------------

or any Tenant Affiliate (other than Landlord) is not a party, or (ii) to assume
any liability for any obligations of Landlord arising under any mortgage or deed
of trust granted by Landlord encumbering the Premises, including payment of debt
service on any obligation secured thereby, provided that the foregoing shall not
be construed to relieve Tenant from complying with and performing any express
obligations of Tenant under this Lease that may also constitute covenants or
obligations of Landlord under any such contract or agreement entered into by
Landlord with any third party or under any mortgage or deed of trust.

 

  5.2 Payment of Taxes and Assessments

 

(a) “Impositions” shall mean all real property taxes and general and special
assessments, transit charges, fees or assessments, housing fund assessments,
security charges, maintenance fees, payments in lieu of taxes, fees or charges,
and any tax, fee, assessment, charge or excise levied or assessed (whether at
the date of this Lease or thereafter) (i) on the Building or any portion thereof
or Landlord’s interest therein, or on Landlord’s personal property used in the
operation of the Building, (ii) on the use or occupancy of the Building or any
portion thereof, including, without limitation, any tax or levy made against
Rent or gross receipts from the Building, (iii) in connection with the business
of renting space in the Building, or in connection with entering into this Lease
or any other lease with respect to the Building, or (iv) for housing, police,
fire, or other governmental services provided by any governmental or public
entity to the extent allocable to and collected by a lien upon the Building.
Impositions shall also include any other tax, fee, or charge that may be levied
or assessed as a substitute for any other Impositions. Impositions shall not
include those amounts payable by Tenant pursuant to Section 27. Tenant and
Landlord acknowledge that Proposition 13 was adopted by the voters of the State
of California in the June, 1978 election and that assessments, taxes, fees,
levies and charges may be imposed by governmental agencies for such purposes as
fire protection, street, sidewalk, road, utility construction and maintenance,
refuse removal and for other governmental services which may formerly have been
provided without charge to property owners or occupants. It is the intention of
the parties that all new and increased assessments, taxes, fees, levies and
charges due to any cause whatsoever are to be included within the definition of
Impositions for purposes of this Lease.

 

(b) Tenant’s Obligation to Pay. Without limiting the generality of Section 5.1,
but subject to Section 5.2(d) below, Tenant shall pay all Impositions allocable
to the Premises during the Term or any holdover period on or before the date
due, and in any event before delinquency and before any fine, interest or
penalty may become due or be imposed by operation of law for nonpayment;
provided, however, that: (i) Landlord shall pay or, if paid by Tenant, shall
reimburse Tenant for any Impositions to the extent that the same are allocable
to periods after the Expiration Date (or, if Tenant holds over following the
Expiration Date, to periods after the actual date of surrender of the Premises
by Tenant); and (ii) if any assessment is permitted by law to be paid in
installments without additional charge or penalty, Tenant may pay such
assessments in installments, but in no event later than the actual due date for
such installments. Without limiting the foregoing, or any other provision
hereof, if any fines, penalties or interest charges are imposed as a result of
any failure by Tenant to pay any Impositions as and when required under this
Section 5.2 or as a result of an unsuccessful contest of any Impositions by
Tenant pursuant to Section 5.2(d) below, Tenant shall be obligated to pay the
same within ten (10) business days after imposition thereof, unless Tenant
exercises its right to contest such

 

3



--------------------------------------------------------------------------------

fines, penalties or interest charges pursuant to Section 5.2(d) below and
provides a bond or other assurance of payment for such fines, penalties or
interest charges as provided in Section 5.2(d) below.

 

(c) Direct Payment. Tenant shall pay all Impositions directly to the applicable
taxing authority, and shall deliver to Landlord, within ten (10) days after
payment thereof, true and correct copies of the receipted bills or other
reasonable evidence showing such payment of all Impositions required to have
been paid as of such date. Landlord shall cooperate with Tenant to cause all
bills for Impositions to be sent directly to Tenant, but if the tax collection
agency will not so agree, then Landlord shall tender all bills to Tenant
promptly upon Landlord’s receipt, and in such event, if Landlord fails to tender
any such bill to Tenant within the later of (i) ten (10) Business Days following
the date of Landlord’s receipt of such bill from the taxing authority or
(ii) twenty (20) Business Days prior to the date on which the tax, or
installment thereof, represented by such bill shall become delinquent, then
(A) Tenant shall not be in default hereunder for failure to make timely payment
of such Imposition until the expiration of twenty (20) business days following
the date on which Tenant shall receive a copy of such bill from Landlord, and
(B) if Tenant has not received any tax bill from Landlord or the taxing
authority prior to the twentieth (20th) Business Day before the date on which
the applicable tax payment shall become delinquent, Tenant may deliver written
notice to Landlord requesting Landlord to promptly forward any tax bill that may
have been delivered to Landlord for the tax period in question, and if Landlord
fails to deliver any such tax bill that has actually been received by Landlord
from the taxing authority prior to the receipt of Tenant’s notice within
ten (10) days following Landlord’s receipt of such notice from Tenant, Landlord
shall be obligated to pay any penalties incurred by Tenant for late payment of
such tax bill which are not reasonably avoidable by Tenant. Subject to the
foregoing terms of this Section 5.2(c), if Tenant shall at any time fail to pay
any Impositions when due and shall fail to cure such default within the
applicable period provided under Section 20.1(f) below, then Landlord shall have
the right at any time thereafter to require that Tenant pay monthly installments
of Impositions into an impound account maintained by Landlord or an escrowee
designated by Landlord (an “Impound Account”). Tenant shall not be entitled to
receive any interest or other return on any funds on deposit in any Impound
Account, and any funds so held in any Impound Account may be commingled with
other funds of Landlord or Landlord’s escrowee, or other parties depositing
funds in such Impound Account, as applicable; provided that, except as otherwise
provided upon the occurrence of an Event of Default, any funds held in an
Impound Account maintained by Landlord or an escrowee designated by Landlord
shall be used and disbursed by Landlord or such escrowee (subject to reduction
for payment of customary account charges) for payment of the Impositions in
respect of which such deposits have been made, and for no other purpose unless
an Event of Default has occurred and is continuing.

 

(d) Right to Contest. Tenant shall have the right, at its sole cost and expense,
to contest the full or partial amount or validity of any Imposition by
appropriate administrative and legal proceedings, either in its own name or
jointly with Landlord if Landlord so elects. Landlord shall cooperate with
Tenant in any reasonable manner requested by Tenant, provided that (i) Tenant
shall reimburse Landlord as Additional Charges hereunder for Landlord’s actual
out-of-pocket costs incurred in connection with any such contest, (ii) no action
by Tenant in connection with such contest shall expose Landlord to personal
liability for the payment of any Impositions, and (iii) Tenant shall not be
authorized to settle any such action if an Event of

 

4



--------------------------------------------------------------------------------

Default has occurred and is continuing. Tenant may postpone payment of any
contested Imposition pending prompt and diligent prosecution of any such
proceedings and appeals, but only if Tenant shall post a bond or other assurance
of payment or performance with Landlord, an escrow designated by Landlord, or
the court or administrative agency or other legal authority having jurisdiction
over the contest, to ensure payment of all sums ultimately determined to be due
by Tenant.

 

6. UTILITIES

 

  6.1 Utility Expenses

 

Tenant shall make its own arrangements for, and shall pay the full cost of,
providing all water, sewer use, sewer discharge fees and permit costs and sewer
connection fees, gas, heat, electricity, refuse pick-up, janitorial service,
telephone, telecommunications, and all materials and services or other utilities
(collectively, “Utilities”) that Tenant deems necessary or desirable for its
occupancy and use of the Premises, all of which Utilities shall, at the request
of Landlord and at Tenant’s sole cost and expense, be billed or metered
separately to the Premises and/or Tenant, together with all taxes, assessments,
charges and penalties added to or included within such cost. Tenant acknowledges
that Landlord, Tenant, the Premises and/or the Building may become subject to
the rationing of Utility services or restrictions on Utility use as required or
recommended by a public utility company or provider, governmental agency or
other similar entity having jurisdiction thereof. Tenant acknowledges and agrees
that its tenancy and occupancy hereunder shall be subject to such rationing or
restrictions as may be imposed upon Landlord, Tenant, the Premises, the
Building, and Tenant shall in no event be excused or relieved from any covenant
or obligation to be kept or performed by Tenant by reason of any such rationing
or restrictions. Tenant agrees to comply with all energy conservation programs
implemented by Landlord by reason of any rationing, restrictions or applicable
laws, requirements or recommendations of governmental agencies or public utility
companies or providers.

 

  6.2 Interruption of Utilities

 

Landlord shall not be liable for any loss, injury or damage to property caused
by or resulting from any variation, interruption, or failure of Utilities due to
any cause whatsoever, or from failure to make any repairs or perform any
maintenance. No temporary interruption or failure of such services incident to
the making of repairs, alterations, improvements, or due to accident, strike, or
conditions or other events shall be deemed an eviction of Tenant or relieve
Tenant from any of its obligations hereunder. In no event shall Landlord be
liable to Tenant for any damage to the Premises or for any loss, damage or
injury to any property therein or thereon occasioned by bursting, rupture,
leakage or overflow of any plumbing or other pipes (including, without
limitation, water, steam, and/or refrigerant lines), sprinklers, tanks, drains,
drinking fountains or washstands, or other similar cause in, above, upon or
about the Premises or the Building. Tenant hereby waives any and all rights
under California Civil Code Section 1932(1) and Sections 1941 and 1942 or any
other similar laws, statutes or ordinances now or hereafter in effect,
including, without limitation, any right to terminate this Lease, vacate the
Premises, and/or make repairs and deduct the expense thereof from the Rent.

 

5



--------------------------------------------------------------------------------

7. CONDITION OF PREMISES

 

Tenant agrees and acknowledges that Tenant has been in possession of the
Premises prior to the Commencement Date pursuant to that certain Master Lease
between Ray M Dolby, as landlord, and DLI Realty Corp., a California
corporation, as tenant, dated as of June 1, 1980, as amended by that certain
Amendment to Master Lease, dated as of October 1, 1982, as amended by that
certain Amendment Two to Master Lease, dated as of July 15, 1985, and as further
amended by that certain Amendment No. 3 to Master Lease, dated as of July 15,
1986 (as amended, the “Original Lease”). Tenant further agrees and acknowledges
that the Premises are suitable for Tenant’s use, and that Tenant shall lease the
Premises in its as-is condition. Landlord makes no representation or warranty as
to (i) the nature, quality or condition of the Premises or the Building, or
(ii) the nature, quality or suitability for Tenant’s business of the Building or
the Premises, and Tenant shall have no rights against Landlord by reason of any
claimed deficiencies therein.

 

8. COMMON AREAS

 

  8.1 Right to Use Common Areas

 

Tenant and Tenant’s agents, representatives, employees and visitors, shall have
the exclusive right to use during the Term the Building Common Areas, subject to
Landlord’s reasonable rules and regulations and the provisions of this Lease.

 

9. USE

 

  9.1 Office Use

 

The Premises shall be used for warehouse, storage and parking purposes only.

 

  9.2 No Nuisance

 

Tenant shall not allow, suffer or permit the Premises or any use thereof to
constitute a nuisance, to violate any insurance policy restrictions, or to
unreasonably interfere with the safety, comfort or enjoyment of the Building by
Landlord or its customers, invitees or any others lawfully in, upon or about the
Building.

 

  9.3 Compliance with Laws

 

Tenant, at Tenant’s expense, shall comply with, and cause all of Tenant’s
agents, employees, contractors, representatives, and visitors to comply with,
all applicable laws, ordinances, rules and regulations of governmental
authorities applicable to the Premises or the Building or the use or occupancy
thereof, including, without limitation, the federal Americans With Disabilities
Act, as amended (collectively, “Laws”); provided that Tenant shall not be
obligated pursuant to this Section 9.3 to make or pay for any structural
elements of the Building, or any Building Common Areas, unless such alterations
are required as a result of Tenant’s actions or Tenant’s default under this
Lease during the term of this Lease or the Original Lease or result from or are
associated with alterations or improvements to the Premises made by or for
Tenant during the term of this Lease or the Original Lease.

 

6



--------------------------------------------------------------------------------

  9.4 Hazardous Materials

 

Tenant shall not cause or suffer or permit any Hazardous Material, as defined
below, to be brought upon, kept, used, discharged, deposited or released in, on,
or about the Premises and/or the Building by Tenant, or any of Tenant’s agents,
employees, representatives, contractors or visitors, provided that Tenant may
keep on the Premises such Hazardous Materials as are customarily used by typical
office tenants and are maintained in full compliance with all applicable laws.
Tenant shall indemnify, defend (with legal counsel reasonably satisfactory to
Landlord), and hold Landlord harmless from and against any and all claims,
damages, losses, costs, liabilities and expenses (including, without limitation,
diminution in value or use of the Building, attorneys’ fees, consultant fees and
expert fees) which arise during or after the Term (including the term of the
Original Lease) as a result of any breach by Tenant of this Section 9.4 or any
contamination on or affecting the Premises and/or the Building which is caused
by Tenant or any of Tenant’s agents, employees, representatives, contractors or
visitors. This indemnification obligation shall survive any termination of this
Lease and shall include, without limitation, costs incurred in connection with
any investigation of site conditions and any clean-up, remedial, removal or
restoration work on or affecting the Premises and/or the Building. “Hazardous
Material” means any hazardous, toxic or dangerous substance, material or waste
which currently is or hereafter becomes regulated by or under any local, state
or federal governmental authority or environmental law, including, without
limitation, (i) all chlorinated solvents, (ii) petroleum products or
by-products, (iii) asbestos, (iv) polychlorinated biphenyls, and (v) mold or
mold-like substances.

 

10. ALTERATIONS AND TENANT’S PROPERTY

 

  10.1 Alterations

 

(a) Tenant shall not before or during the Term make or suffer to be made any
alterations, additions or improvements in or to the Premises (herein
collectively called “Alterations”) without first obtaining Landlord’s written
approval thereof based on detailed plans and specifications submitted by Tenant.
Landlord’s approval may be withheld in Landlord’s sole and absolute discretion
if any Alterations could in Landlord’s judgment affect the structure of the
Building or the electrical, mechanical, heating, ventilation or air
conditioning, life safety or plumbing systems of the Building (collectively the
“Building Systems”), be visible from outside the Premises, or require additional
code compliance or similar work not included in the Alterations; otherwise,
Landlord’s consent shall not be unreasonably withheld. Without limiting the
foregoing, all Alterations shall also be subject to the provisions of
Section 11.2 below. Notwithstanding the foregoing, Tenant shall be permitted to
make Alterations that do not affect the structure of the Building or the
Building Systems that in the aggregate do not exceed Two Hundred Fifty Thousand
Dollars ($250,000.00) without the prior written consent of Landlord; provided,
however, that Tenant shall provide Landlord copies of all permits, plans and
other related documents in connection with such Alterations.

 

(b) Any Alteration to the Premises shall be at Tenant’s sole cost and expense,
in compliance with all applicable Laws and all requirements requested by
Landlord, including, without limitation, the requirements of any insurer
providing coverage for the Premises or the Building or any part thereof, and in
accordance with plans and specifications approved in writing

 

7



--------------------------------------------------------------------------------

by Landlord, and shall be constructed and installed by a contractor reasonably
approved in writing by Landlord. As a further condition to giving consent, with
respect to Alterations that could affect the structural components of the
Building Systems or which in the aggregate exceed One Million Dollars
($1,000,000.00) in cost, Landlord may require Tenant to provide Landlord, at
Tenant’s sole cost and expense, a payment and performance bond in form
reasonably acceptable to Landlord, in a principal amount not less than the
estimated costs of such Alterations, to ensure Landlord against any liability
for mechanics’ and materialmen’s liens and to ensure completion of work. Before
Alterations may begin, valid building permits or other permits or licenses
required must be furnished to Landlord, and, once the Alterations begin, Tenant
will diligently and continuously pursue their completion. Landlord may monitor
construction of the Alterations and Tenant shall reimburse Landlord for its
reasonable costs (including, without limitation, the costs of any construction
manager retained by Landlord) in reviewing plans and documents and in monitoring
construction. Tenant shall maintain during the course of construction, at its
sole cost and expense, builders’ risk insurance for the amount of the completed
value of the Alterations on an all-risk non-reporting form covering all
improvements under construction, including building materials, and other
insurance in amounts and against such risks as Landlord shall reasonably require
in connection with the Alterations. In addition to and without limitation on the
generality of the foregoing, Tenant shall ensure that its contractor(s) procure
and maintain in full force and effect during the course of construction a “broad
form” commercial general liability and property damage policy of insurance
naming Landlord, Tenant and Landlord’s lenders, if any, as additional insureds.
The minimum limit of coverage of the aforesaid policy shall be in the amount of
not less than Three Million Dollars ($3,000,000.00) for injury or death of one
person in any one accident or occurrence and in the amount of not less than
Three Million Dollars ($3,000,000.00) for injury or death of more than one
person in any one accident or occurrence, and shall contain a severability of
interest clause or a cross liability endorsement. Such insurance shall further
insure Landlord and Tenant against liability for property damage of at least
Three Million Dollars ($3,000,000.00).

 

(c) Tenant agrees not to proceed to make any Alterations, notwithstanding
consent from Landlord to do so, until Tenant notifies Landlord in writing of the
date Tenant desires to commence construction or installation of such Alterations
and Landlord has approved such date in writing, in order that Landlord may post
appropriate notices to avoid any liability to contractors or material suppliers
for payment for Tenant’s improvements. Tenant will at all times permit such
notices to be posted and to remain posted until the completion of work.

 

  10.2 Removal of Property

 

All Alterations shall become the property of Landlord, and shall be surrendered
to Landlord, upon the expiration or earlier termination of this Lease; except
for movable equipment, trade fixtures, personal property and furniture owned by
Tenant (“Tenant Owned Property”). At Landlord’s sole election made at the time
that Landlord approves any Alterations, such Alterations shall be removed from
the Premises at Tenant’s sole cost and expense at the expiration or sooner
termination of this Lease, and the Premises shall be restored, at Tenant’s sole
cost and expense, to their condition before the making of such Alterations, and
such obligations shall survive the expiration or any earlier termination of this
Lease.

 

8



--------------------------------------------------------------------------------

11. REPAIRS AND OTHER WORK

 

  11.1 Tenant’s Obligations

 

At Tenant’s sole cost and expense (except as provided in Section 11.3 below),
Tenant shall at all times during the Term maintain the Premises in good, clean
and sanitary condition and, at Tenant’s cost and expense, make all repairs and
replacements as and when necessary to preserve the Premises in good working
order and condition, including glass, windows, window frames, window casements,
skylights, interior and exterior doors, door frames and door closers; interior
lighting (including, without limitation, light bulbs and ballasts), the plumbing
and electrical systems serving the Premises, all communications systems serving
the Premises, Tenant’s signage, interior demising walls and partitions,
equipment, interior painting and interior walls and floors, exterior walls,
foundations, roof, other structural components, Tenant’s security systems in or
about or serving the Premises and cause the fire alarm systems serving the
Premises to be monitored by a monitoring or protective services firm reasonably
approved by Landlord in writing. Tenant shall not do nor shall Tenant allow
Tenant’s agents, advisors, employees, partners, shareholders, directors,
invitees and independent contractors (collectively, “Tenant’s Agents”) to do
anything to cause any damage, deterioration or unsightliness to the Premises or
the Building; provided that Tenant shall not be obligated to repair or maintain
the Building Systems that do not exclusively serve the Premises or the
structural elements of the Building unless such repair or maintenance is
necessitated by any act of Tenant, its agents, representatives, employees,
contractors or visitors (subject to Section 15.5 below). Landlord shall not be
liable for, and there shall be no abatement of Rent with respect to, any injury
to or interference with Tenant’s business arising from any repairs, maintenance,
alteration or improvement in or to any portion of the Premises and/or the
Building, or in or to any fixtures, appurtenances or equipment therein. Tenant
hereby waives the provisions of Sections 1941 and 1942 and 1932(1),
respectively, of the California Civil Code and any similar law now or hereafter
in effect, as such laws relate to the condition of the Premises or Tenant’s
right to effect repairs in or to the Premises and deduct the cost thereof from
the Rent.

 

  11.2 Conditions Applicable to Repairs and Other Work

 

All repairs, replacements, and reconstruction (including, without limitation,
all Alterations) made by or on behalf of Tenant shall be made and performed
(a) at Tenant’s cost and expense (except as provided in Section 11.3 below) and
at such time and in such manner as Landlord may reasonably require, (b) by
contractors or mechanics reasonably approved by Landlord, (c) so as to be at
least equal in quality of materials and workmanship to the original work or
installation, (d) in accordance with such reasonable requirements as Landlord
may impose with respect to insurance to be obtained by Tenant, (e) in accordance
with all applicable laws and regulations of governmental authorities having
jurisdiction over the Premises and all Rules and Regulations for the Building
adopted by Landlord from time to time, (f) so as not to interfere with the use
and enjoyment of the Building by Landlord, other tenants of the Building or any
other persons, and (g) in compliance with such other requirements as Landlord
may reasonably impose (including, without limitation, a requirement that Tenant
furnish Landlord with as-built drawings upon completion of the work). No
approval by Landlord of any work done by or for Tenant in or at the Premises,
including any Alterations, shall be construed to impose any liability on
Landlord with respect to the design, construction, quality, operation,
sufficiency, safety or any other

 

9



--------------------------------------------------------------------------------

attribute thereof. Landlord shall not be required to inspect or otherwise review
any work done by or for Tenant in or at the Premises, and any inspection of such
work which Landlord may elect to make will be solely for the protection of
Landlord’s interests and will not expose Landlord to any liability with respect
to such work or any conditions relating thereto.

 

  11.3 Landlord’s Obligations

 

Notwithstanding the provisions of Sections 11.1 and 11.2 above, subject to
compliance with the provisions of this Section 11.3, Landlord shall reimburse
Tenant for the costs reasonably incurred by Tenant for maintenance, repair and
replacement of the roof (including membrane), except for costs to the extent
necessitated by Tenant’s installation, maintenance or removal of any Roof
Equipment (as defined below), foundations, and exterior walls of the Building.
Except in the case of an emergency, Landlord shall not be obligated to reimburse
any such costs, unless such costs have been authorized in advance by Landlord or
deemed to have been authorized, as provided below in this Section 11.3. In the
event any such costs are incurred as a result of an emergency, Tenant shall
notify Landlord of such emergency and the need to incur such costs as soon as
reasonably practicable thereafter, and shall only incur such costs as are
reasonably necessary (as determined by Tenant in its reasonable discretion) to
stabilize the Building and avoid further damage to the Building or injury to any
persons prior obtaining Landlord’s approval of such costs. If Tenant desires to
perform any repair or maintenance costs for which it intends to seek
reimbursement by Landlord pursuant to this Section 11.3, except in the case of
an emergency, Tenant shall request Landlord’s approval of the costs to be
incurred prior to incurring the same. Any such request shall be in writing, and
shall include a copy of proposal(s) from the contractor(s) Tenant desires to
hire to perform the same. Landlord shall not unreasonably withhold its approval
of any such request that is reasonably necessary to maintain such components of
the Building to the standard to which Tenant has historically maintained such
components of the Building during its occupancy thereof, including occupancy
during the term of the Original Lease. Landlord’s failure to respond to any such
request within ten (10) business days after receipt thereof shall be deemed to
constitute Landlord’s approval of such request, so long as the request from
Tenant includes a statement advising Landlord that its failure to respond within
such ten (10) business day period shall be deemed to constitute its approval
thereof. Any costs incurred by Tenant for which Landlord is responsible to pay
in accordance with this Section 11.3 shall be reimbursed by Landlord within
thirty (30) days after receipt of an invoice from Tenant, which shall be
accompanied by copies of the underlying invoices from the contractor(s)
performing such work, evidence that Tenant has paid the cost of such work in
full, and a statement from Tenant certifying that such work has been completed
to Tenant’s satisfaction. Any amounts not paid by Landlord within such
thirty (30) day period shall bear interest from and after the thirty-first
(31st) day at the rate of interest provided in Section 21.2 below.

 

12. LIENS

 

Tenant shall keep the Premises and the Building free from any liens arising from
any acts or omissions of Tenant, or Tenant’s agents, employees, representatives,
contractors or visitors. Tenant shall, within fifteen (15) days following notice
of the imposition of any such lien, cause the same to be released of record by
payment or posting of a bond fully satisfactory to Landlord in form and
substance, and if Tenant fails to do so Landlord shall have, in addition to all
other

 

10



--------------------------------------------------------------------------------

remedies provided herein and by law, the right (but not the obligation) to cause
the lien to be released by such means as Landlord shall deem proper, including,
without limitation, payment of the claim giving rise to such lien. All such sums
paid by Landlord and all expenses incurred by it in connection therewith shall
be Additional Charges payable by Tenant. Landlord shall have the right at all
times to post and keep posted on the Premises any notices permitted or required
by law, or that Landlord shall deem proper for the protection of Landlord, the
Premises, the Building and any other party having an interest therein, from
mechanics’, materialmen’s and other liens. In addition to all other requirements
contained in this Lease, Tenant shall give to Landlord at least five (5)
business days’ prior written notice of commencement of any construction or other
work of improvement by or for Tenant on the Premises.

 

13. SUBORDINATION

 

This Lease and Tenant’s rights and interests thereunder shall be subject and
subordinate at all times to (a) all existing and future ground leases or
underlying leases affecting the Building or any other portion of the Building,
and (b) the lien of any existing or future mortgage, deed of trust, or other
security instrument in any amount for which the Building or any other portion of
the Building or any interest therein is specified as security. Notwithstanding
the foregoing, Landlord or the holder of any such ground or underlying lease or
such lien shall have the right to cause the same to be subordinated to this
Lease, and in such event Tenant shall, at the option of the party who succeeds
to the interest of Landlord under this Lease upon any termination of any such
ground or underlying lease or upon any foreclosure or assignment in lieu of
foreclosure relating to such lien, attorn to and become the tenant of such
successor in interest to Landlord, provided that such successor in interest
shall recognize and agree to be bound by the terms of this Lease so long as
Tenant is not in default. The foregoing provisions shall be self operative and
no further instrument shall be required to effect the provisions of this
Section; provided that Tenant covenants and agrees to execute and deliver,
within ten (10) days after demand by Landlord and in the form requested by
Landlord, any additional documents evidencing the foregoing. Notwithstanding
anything contained in this Section 13 to the contrary, the subordination of this
Lease to any future mortgage, deed of trust or security instrument is expressly
conditioned on delivery to Tenant of a commercially reasonable subordination,
non-disturbance and attornment agreement from the beneficiary(ies) thereof.

 

14. INABILITY TO PERFORM

 

If by reason of acts of God, governmental restrictions, strikes, labor
disturbances, shortages of materials or supplies, or any other cause or event
beyond Landlord’s reasonable control, whether similar or dissimilar to the
foregoing, Landlord is unable to perform or is delayed in performing any of
Landlord’s obligations under this Lease, no such inability or delay shall
(a) constitute an actual or constructive eviction, in whole or in part,
(b) entitle Tenant to any abatement or reduction of Rent, (c) relieve Tenant
from any of its obligations under this Lease, or (d) impose any liability upon
Landlord or its agents or contractors by reason of inconvenience or annoyance to
Tenant or by reason of injury to or interruption of Tenant’s business, or
otherwise. The provisions of this Lease shall supersede California Civil Code
Section 1932(1) as it relates to the condition of the Premises or Tenant’s
occupancy thereof, and Tenant hereby waives any right to terminate this Lease
under Section 1932(1) or under any similar laws, statutes or ordinances now or
hereafter in effect.

 

11



--------------------------------------------------------------------------------

15. DESTRUCTION

 

  15.1 Repair

 

(a) If the Premises are damaged by fire or other perils (“Damaged Property”)
covered by extended coverage insurance, Landlord shall, at Landlord’s option:

 

(i) In the event of total destruction (which shall mean destruction or damage in
excess of fifty percent (50%) of the full insurable value thereof) of the
Premises, elect either to commence promptly to repair and restore the Premises
and prosecute the same diligently to completion, in which event this Lease shall
remain in full force and effect; or not to repair or restore the Premises, in
which event this Lease shall terminate. Landlord shall give Tenant written
notice of its intention within thirty (30) days after the date (the “Casualty
Discovery Date”) Landlord obtains actual knowledge of such damage or
destruction. If Landlord elects not to restore the Premises, this Lease shall be
deemed to have terminated as of the date of such total destruction.

 

(ii) In the event of a partial destruction (which shall mean destruction or
damage to an extent not exceeding fifty percent (50%) of the full insurable
value thereof) of the Premises for which Landlord will receive insurance
proceeds sufficient to cover the cost to repair and restore such partial
destruction and, if the damage thereto is such that the Premises may be
substantially repaired or restored to its condition existing immediately prior
to such damage or destruction within two hundred forty (240) days from the
Casualty Discovery Date, Landlord shall commence and proceed diligently with the
work of repair and restoration, in which event the Lease shall continue in full
force and effect. If such repair and restoration requires longer than two
hundred forty (240) days or if the insurance proceeds therefor (plus any amounts
Tenant may elect or is obligated to contribute) are not sufficient to cover the
cost of such repair and restoration, Landlord may elect either to so repair and
restore, in which event the Lease shall continue in full force and effect, or
not to repair or restore, in which event the Lease shall terminate. In either
case, Landlord shall give written notice to Tenant of its intention within
sixty (60) days after the Casualty Discovery Date. If Landlord elects not to
restore the Premises, this Lease shall be deemed to have terminated as of the
date of such partial destruction.

 

(iii) Notwithstanding anything to the contrary contained in this Section, in the
event of damage to the Premises occurring during the last twelve (12) months of
the Term, either Landlord or Tenant may elect to terminate this Lease by written
notice of such election given to the other party within thirty (30) days after
the Casualty Discovery Date.

 

(b) If the Premises are damaged by any peril not covered by extended coverage
insurance, and the cost to repair such damage exceeds any amount Tenant may
agree to contribute, Landlord may elect either to commence promptly to repair
and restore the Premises and prosecute the same diligently to completion, in
which event this Lease shall remain in full force and effect; or not to repair
or restore the Premises, in which event this Lease shall terminate. Landlord
shall give Tenant written notice of its intention within sixty (60) days after
the Casualty Discovery Date. If Landlord elects not to restore the Premises,
this Lease shall be deemed to have terminated as of the date on which Tenant
surrenders possession of the Premises to Landlord, except that if the damage to
the Premises materially impairs Tenant’s ability to

 

12



--------------------------------------------------------------------------------

continue its business operations in the Premises, then this Lease shall be
deemed to have terminated as of the date such damage occurred.

 

(c) In the event of repair and restoration as herein provided, the monthly
installments of Base Rent shall be abated proportionately in the ratio which
Tenant’s use of the Premises is impaired during the period of such repair or
restoration, but only to the extent of rental interruption insurance proceeds
actually received by Landlord; it being acknowledged that Landlord has no
obligation to carry, or to require Tenant to carry, for Landlord’s benefit,
rental interruption insurance. Except as expressly provided in the immediately
preceding sentence with respect to abatement of Base Rent, Tenant shall have no
claim against Landlord for, and hereby releases Landlord and Landlord’s Agents
from responsibility for and waives its entire claim of recovery for any cost,
loss or expense suffered or incurred by Tenant as a result of any damage to or
destruction of the Premises or the Building or the repair or restoration
thereof, including, without limitation, any cost, loss or expense resulting from
any loss of use of the whole or any part of the Premises or the Building and/or
any inconvenience or annoyance occasioned by such damage, repair or restoration.

 

  15.2 Tenant’s Right to Terminate

 

In the event (i) such damage causes all or any material portion of the Premises
to be unusable by Tenant for the normal operation of Tenant’s business on the
Premises and in Landlord’s reasonable opinion such damage to the Premises cannot
be repaired within two hundred forty (240) days from the Casualty Discovery Date
so as to make the Premises reasonably usable by Tenant for the normal operation
of Tenant’s business on the Premises, or (ii) the Term will expire within
one (1) year from the Casualty Discovery Date and Tenant fails to extend the
term in accordance with any right expressly granted in this Lease within
thirty (30) days after the date of damage, then Tenant may terminate this Lease
by delivery of written notice to Landlord within fifteen (15) days after the
date on which Landlord’s opinion regarding time and repair is delivered to
Tenant. Upon termination, Rent shall be equitably apportioned by Landlord as of
the Casualty Discovery Date, with due consideration being given to the extent to
which Tenant actually continues to operate its business on the Premises
following the damage, provided that Tenant shall only be entitled to abatement
of rent to the extent of rental interruption insurance proceeds actually
received by Landlord; it being acknowledged that Landlord has no obligation to
carry, or to require Tenant to carry, for Landlord’s benefit, rental
interruption insurance.

 

  15.3 Landlord’s Right to Terminate

 

In the event (i) the Building is totally or substantially destroyed, or (ii) the
cost of repair of the Building or any other portion of the Building following
the damage or destruction equals or exceeds fifty percent (50%) of the
replacement cost of the Building and such cost is not fully covered by insurance
proceeds actually paid or payable to Landlord (and not required to be paid over
to Landlord’s mortgagee); or (iii) the Term will expire within one (1) year from
the Casualty Discovery Date and Tenant fails to extend the term in accordance
with any right expressly granted in this Lease within thirty (30) days after the
Casualty Discovery Date; or (iv) the Damaged Property cannot, in Landlord’s
reasonable opinion, be repaired within two hundred forty (240) days after the
Casualty Discovery Date or be feasibly restored to

 

13



--------------------------------------------------------------------------------

substantially the same condition as immediately prior to the damage, then
Landlord may elect to terminate this Lease (A) by delivery of written notice to
Tenant within thirty (30) days after the Casualty Discovery Date (in the case of
a termination pursuant to clauses (i), (ii) or (iv) above, or (B) by delivery of
written notice to Tenant within forty-five (45) days after the Casualty
Discovery Date (in the case of a termination pursuant to clause (iii) above).

 

  15.4 Extent of Repair Obligations

 

If this Lease is not terminated pursuant to Section 15.1, 15.2 or 15.3 above,
Landlord shall repair the structure of the Building and all improvements (except
those constructed or installed by or on behalf of Tenant, if any) in the
Premises, and Tenant shall repair all other portions of the Premises. All such
repairs shall be performed in a good and workmanlike manner and shall, to the
extent feasible, restore the items repaired to substantially the same
usefulness, design and construction as existed immediately before the damage.
All work by Tenant shall be performed in accordance with the requirements of
Section 11.2. In the event of any termination of this Lease, the proceeds from
any insurance carried by Landlord and paid by reason of damage to or destruction
of the Building or any portion thereof shall belong to and be paid solely to
Landlord.

 

  15.5 Waiver of Subrogation

 

Landlord and Tenant hereby mutually waive their respective rights of recovery
against each other for any loss insured (or required to be insured by this
Lease) by fire, extended coverage and other property insurance policies existing
for the benefit of the respective parties. Each party shall obtain any special
policy endorsements, if required to evidence compliance with such waiver.

 

  15.6 Non-Application of Certain Statutes

 

The provisions of this Lease constitute an express agreement between Landlord
and Tenant with respect to any and all damage to, or destruction of, all or any
part of the Premises or any other portion of the Building. Any statute or
regulation of the State of California or any other governmental authority or
body, including, without limitation, California Civil Code Sections 1932(2),
1933(4), 1941 and 1942, relating to any rights or obligations of a landlord and
tenant upon damage or destruction of the leased premises shall have no
application to this Lease or any damage or destruction to all or any part of the
Premises or any other portion of the Building, and Tenant hereby waives the
provisions of any such statute or regulation.

 

16. INSURANCE

 

Tenant shall during the Term, at Tenant’s sole cost and expense, provide
insurance coverage conforming in all respects to the requirements of Schedule I
(Tenant’s Insurance Requirements) attached hereto. Tenant shall not do anything,
or suffer or permit anything to be done, in, on or about the Premises or the
Building that shall invalidate or be in conflict with the provisions of any fire
or other insurance policies covering the Building, the Building, or any property
located therein or thereon. Tenant, at Tenant’s cost and expense, shall comply
with, and shall cause all occupants of the Premises to comply with, all
applicable customary rules, orders, regulations or requirements of any board of
fire underwriters or other similar body.

 

14



--------------------------------------------------------------------------------

17. EMINENT DOMAIN

 

  17.1 Effect of Taking

 

If the entirety of the Premises is condemned or taken (or any transfer is made
in lieu thereof), other than a temporary taking, before or during the Term for
public or quasi-public use (each of which events shall be referred to as a
“taking”), this Lease shall automatically terminate as of the earlier of the
date (the “effective date of taking”) (i) of the vesting of title in the
condemning authority, or (ii) the date the condemning authority is authorized to
take possession of the Premises. If only a part of the Premises is so taken,
this Lease shall automatically terminate as to the portion of the Premises so
taken as of the effective date of taking. If any portion of the Building is
taken so as to render the Building incapable of economically feasible operation
as reasonably determined by Landlord, this Lease may be terminated by Landlord,
as of the effective date of taking, by written notice to Tenant given at any
time prior to the effective date of taking. If a portion of the Premises or the
Building is taken so as to render the Premises or the remaining portion thereof
permanently unusable by Tenant for the normal operation of Tenant’s business on
the Premises, as reasonably determined by Tenant, this Lease may be terminated
by Tenant as of the date of the effective date of such taking, by written notice
to Landlord given at any time prior to the effective date of taking. If this
Lease is not terminated as a result of a taking, Landlord shall restore the
Building to an architecturally whole unit; provided, however, that Landlord
shall not be obligated to expend on such restoration more than the amount of the
condemnation award actually received by Landlord (and not required to be paid
over to Landlord’s mortgagee), nor do more work than that described in
Section 15.4, unless Tenant pays to Landlord in advance (and without any credit
against Rent or any other obligation of Tenant under this Lease) the difference
between the cost of such restoration and the amount of the condemnation award so
actually received by Landlord.

 

  17.2 Award

 

Landlord shall be entitled to the entire award for any taking, including,
without limitation, any award made for the value of the leasehold estate created
by this Lease. No award for any partial or entire taking shall be apportioned,
and Tenant hereby assigns to Landlord any award that may be made in any taking;
provided, however, that nothing contained herein shall be deemed to give
Landlord any interest in any separate award made to Tenant for its relocation
expenses, the taking of personal property and fixtures belonging to Tenant, the
unamortized value of improvements made or paid for by Tenant, or the
interruption of or damage to Tenant’s business.

 

  17.3 Abatement of Rent

 

In the event of a partial taking that does not result in a termination of this
Lease as to the entire Premises, the Rent shall abate in proportion to the
portion of the Premises so taken or rendered unusable by Tenant for the normal
operation of Tenant’s business on the Premises. The provisions of this Lease
specifically supersede California Code of Civil Procedure Sections 1265.120 and
1265.130 or any similar statute or regulation now or hereafter in effect
relating to abatement of rent or termination of a lease in the event of a taking
or condemnation of

 

15



--------------------------------------------------------------------------------

the Premises and/or any portion of the Building, and Tenant hereby waives the
provisions of any such statute or regulation.

 

  17.4 Temporary Taking

 

If all or any portion of the Building or the Premises is taken for a limited
period of time before or during the Term, this Lease shall remain in full force
and effect; provided, however, that the Rent shall abate during such limited
period in proportion to the portion of the Premises that is rendered not usable
by Tenant by reason of such taking. Landlord shall be entitled to receive the
entire award made in connection with any such temporary taking.

 

18. ASSIGNMENT AND SUBLETTING

 

  18.1 Consent Required

 

(a) Neither Tenant nor any sublessee (at any tier) or assignee of Tenant shall,
directly or indirectly, voluntarily or by operation of law, sell, assign,
encumber, pledge or otherwise transfer or hypothecate all or any part of the
Premises or Tenant’s leasehold estate hereunder (each such act is herein
referred to as an “Assignment”), or sublet the Premises or any portion thereof
or permit the Premises to be occupied by anyone other than Tenant (each such act
is herein referred to as a “Sublease”), without Landlord’s prior written consent
in each instance, which consent shall not be unreasonably withheld; provided,
however, that no Event of Default has occurred and is then continuing, nor has
any event occurred which with the giving of notice or the passage of time, or
both, would constitute a default hereunder. Any Assignment or Sublease that is
not in compliance with this Section 18 shall be void. The acceptance of Rent by
Landlord from a proposed assignee, sublessee or occupant of the Premises shall
not constitute consent to any Assignment or Sublease by Landlord. In the event
Landlord approves any Assignment or Sublease, fifty percent (50%) of the excess,
after amortization of the reasonable cost of (i) leasing commissions,
(ii) attorneys’ fees and (iii) tenant improvement costs actually incurred by
Tenant in connection with such Sublease or Assignment, of the total amount of
rent and other consideration paid under or in consideration for any such
Sublease or Assignment over the Rent payable hereunder, shall be payable to
Landlord as Additional Charges.

 

(b) Notwithstanding anything to the contrary contained in Section 18.1(a) above,
upon prior written notice to Landlord, and provided that the Tenant Affiliate
(as defined below) agrees to assume all of Tenant’s obligations under this
Lease, Tenant shall have the right (to be exercised no more than three (3) times
during the Term) to assign this Lease or to sublease the Premises or any part
thereof to a Tenant Affiliate in accordance with the terms of this
Section 18.1(b) and Section 18.2(b) below. In the event Tenant proposes to enter
into such an assignment or sublease with a Tenant Affiliate, then Tenant shall
provide Landlord with the information required to be delivered pursuant to
Section 18.2(a) below prior to entering into such assignment or sublease. As
used herein, a “Tenant Affiliate” shall mean an entity that (A) controls, is
controlled by or is under common control with, Tenant, or (B) acquires all or
substantially all of the business and assets of Tenant or results from a merger
or consolidation with Tenant; and a party shall be deemed to “control” another
party for purposes of the aforesaid definition only if the first party owns more
than fifty percent (50%) of the stock or other beneficial interests of the
second party.

 

16



--------------------------------------------------------------------------------

  18.2 Notice

 

(a) Any request by Tenant for Landlord’s consent to a specific Assignment or
Sublease shall include (i) the name of the proposed assignee, sublessee or
occupant, (ii) the nature of the proposed assignee’s sublessee’s or occupant’s
business to be carried on in the Premises, (iii) a copy of the proposed
Assignment or Sublease, and (iv) such financial and other information as
Landlord may reasonably request concerning the proposed assignee, sublessee or
occupant or its business. Landlord shall have a response period of fifteen (15)
business days after receipt of all information reasonably necessary to evaluate
the proposed Assignment or Sublease in which to respond in writing to Tenant’s
request, either approving the proposed Assignment or Sublease or stating the
reasons for any disapproval. Tenant shall pay to Landlord the reasonable costs
of processing each request for approval of an Assignment or Sublease plus the
reasonable amount of all direct and indirect expenses incurred by Landlord
arising from any assignee, occupant or sublessee taking occupancy.

 

(b) Without otherwise limiting the criteria upon which Landlord may withhold its
consent, Landlord shall be entitled to consider all reasonable criteria
including, but not limited to, the following: (i) whether or not the proposed
subtenant or assignee is engaged in a business which, and the use of the
Premises will be in an manner which, is in keeping with the then character and
nature of all other tenancies in the Building; (ii) whether the use to be made
of the Premises by the proposed subtenant or assignee would be prohibited by any
other portion of this Lease, including, but not limited to, any rules and
regulations then in effect, or under applicable Laws, and whether such use
imposes a greater load upon the Premises and the Building services then imposed
by Tenant; (iii) the business reputation of the proposed individuals who will be
managing and operating the business operations of the assignee or subtenant, and
the long-term financial and competitive business prospects of the proposed
assignee or subtenant; and (iv) the creditworthiness and financial stability of
the proposed assignee or subtenant in light of the responsibilities involved. In
any event, Landlord may withhold its consent to any assignment or sublease, if
the actual use proposed to be conducted in the Premises or portion thereof
conflicts with the provisions of Section 9 above or with any other lease which
restricts the use to which any space in the Building may be put.

 

  18.3 No Release

 

No consent by Landlord to any Assignment or Sublease by Tenant, and no
specification in this Lease of a right of Tenant to make any Assignment or
Sublease without the consent of Landlord, shall relieve the party originally
named as Tenant hereunder (Dolby Laboratories, Inc., a California corporation
(“Dolby California”)) or any assignee of Tenant’s interest hereunder, of any
obligation to be performed by Tenant under this Lease. The consent by Landlord
to any Assignment or Sublease shall not relieve Tenant or any successor of
Tenant from the obligation to obtain Landlord’s express written consent to any
other Assignment or Sublease.

 

  18.4 Entity Transfers

 

Any sale, assignment or other transfer, including, without limitation, by
consolidation, merger or reorganization, of fifty percent (50%) or more (whether
in a single transaction or series of transfers) of the equity ownership or
beneficial interests in Tenant, if Tenant is a corporation,

 

17



--------------------------------------------------------------------------------

trust or limited liability company, or of any general partnership interest in
Tenant if Tenant is a general or limited partnership, shall be an Assignment for
purposes of this Lease, unless following such sale assignment or other transfer
or transaction, Tenant is either Dolby Laboratories, Inc., a Delaware
corporation, or its successor by merger or consolidation (collectively, “Dolby
Delaware”) or a wholly-owned direct or indirect subsidiary of Dolby Delaware (a
“Dolby Subsidiary”; Dolby Delaware and Dolby Subsidiaries are collectively
referred to herein as “Dolby Entities” and individually as a “Dolby Entity”). If
Tenant is a corporation, the provisions of this Section 18.4 shall not apply at
any time when the stock of Tenant is traded on a national exchange, and if
Tenant is a Dolby Subsidiary, the provisions of this Section 18.4 shall not
apply to any transfer of stock in Dolby Delaware at any time when the stock of
Dolby Delaware is traded on a national exchange.

 

  18.5 Assumption of Obligations

 

Each assignee or other transferee of Tenant’s interest hereunder shall assume
all obligations of Tenant under this Lease and shall be and remain liable
jointly and severally with Tenant for the payment of Rent, and for the
performance of all the terms, covenants, conditions and agreements herein
contained on Tenant’s part to be performed for the Term. Each sublessee of all
or any portion of the Premises shall, as a condition to such sublease, agree in
writing for the benefit of and pursuant to a written instrument satisfactory to
Landlord (a) to comply with all provisions of this Lease applicable to the
subleased premises (other than the amount of Rent payable under this Lease in
the case of any sublease of less than all of the Premises), and (b) that, at
Landlord’s option, such sublease (and all further subleases of any portion of
the Premises) shall terminate upon any termination of this Lease, regardless of
whether or not such termination is voluntary, or such sublessee shall attorn to
Landlord on and subject to all provisions of the sublease.

 

  18.6 No Signs

 

Tenant shall not, without Landlord’s consent, place or allow to be placed in, on
or about the Building any sign or other notice indicating Tenant’s desire to
assign this Lease or sublet the Premises.

 

  18.7 Non-Application of Certain Statutes

 

Tenant acknowledges and agrees that the restrictions, conditions and limitations
imposed by this Section 18 on Tenant’s ability to assign or transfer this Lease
or any interest herein, to sublet the Premises or any part thereof, to transfer
or assign any right or privilege appurtenant to the Premises, or to allow any
other person to occupy or use the Premises or any portion thereof, are, for the
purposes of California Civil Code Section 1951.4, as amended from time to time,
and for all other purposes, reasonable at the time that the Lease was entered
into, and shall be deemed to be reasonable at the time that Tenant seeks to
assign or transfer this Lease or any interest herein, to sublet the Premises or
any part thereof, to transfer or assign any right or privilege appurtenant to
the Premises, or to allow any other person to occupy or use the Premises or any
portion thereof.

 

18



--------------------------------------------------------------------------------

19. SECURITY SYSTEMS AND PROGRAMS

 

Landlord shall have no obligation or liability to Tenant, or any of Tenant’s
agents, employees, representatives, contractors or visitors, to provide any
safety or security devices on or for the Building or for the manner or quality
of any such devices or services that Landlord may elect to provide on or for the
Building. The risk that any safety or security device, service or program may
not be effective, or may malfunction or be circumvented, is assumed by Tenant
with respect to the property, personnel, and interests of Tenant, and any of
Tenant’s agents, employees, representatives, contractors and visitors, and
Tenant shall obtain insurance coverage to the extent Tenant desires protection
against criminal acts or other losses. Tenant agrees to cooperate fully at
Tenant’s expense with any reasonable safety or security program developed by
Landlord on or for the Building or required by law.

 

20. DEFAULT

 

  20.1 Events of Default

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default” on the part of Tenant under this Lease:

 

(a) Failure of Tenant to make any payment of Rent when and as the same becomes
due, and such failure continues for five (5) days after written notice from
Landlord of such failure;

 

(b) Failure of Tenant to perform any obligation of Tenant under this Lease,
other than as described in any other subsection of this Section 20.1, where such
failure shall continue for thirty (30) days after notice of such failure by
Landlord to Tenant; provided that if more than thirty (30) days are reasonably
required for cure of such failure, Tenant shall not be deemed to be in default
if Tenant commences such cure within such thirty (30) day period and thereafter
diligently prosecutes such cure to completion and actually completes such cure
within sixty (60) days after the giving of the aforesaid written notice;

 

(c) The filing by or against Tenant of any action or proceeding under any
federal or state insolvency, reorganization, bankruptcy or other debtor relief
statute now or hereafter existing (unless in the case of such action taken
against Tenant, the same is dismissed within sixty (60) days); or the
appointment of a trustee or receiver for Tenant or its business, or the
attachment of Tenant’s leasehold estate in the Premises or Tenant’s assets at
the Premises, unless the same is dismissed within thirty (30) days after such
appointment or attachment;

 

(d) Abandonment of this Lease has been established pursuant to the procedure
described in Civil Code Section 1951.3.

 

(e) An assignment or sublease, or attempted assignment or sublease, of this
Lease or the Premises by Tenant contrary to the provision of Section 18, unless
such assignment or sublease is expressly conditioned upon Tenant having received
Landlord’s consent thereto;

 

(f) Any insurance required to be maintained by Tenant pursuant to this Lease
shall be canceled or terminated or shall expire or be reduced or materially
changed, except as permitted

 

19



--------------------------------------------------------------------------------

in this Lease, and Tenant fails to procure the required insurance within
three (3) business days after written notice from Landlord;

 

(g) Any failure by Tenant to discharge any lien or encumbrance placed on the
Building in violation of this Lease within ten (10) days after the date such
lien or encumbrance is filed or recorded against the Building; and

 

(h) Failure of Tenant to execute and deliver to Landlord any estoppel
certificate within the time periods and in the manner required by Section 25,
and/or failure by Tenant to deliver to Landlord any financial statement within
the time period and in the manner required by Section 29.1.

 

  20.2 Remedies

 

Upon the occurrence of a default by Tenant under this Lease that is not remedied
by Tenant within the applicable cure periods specified in Section 20.1, Landlord
shall have the following rights and remedies in addition to and without limiting
any and all other rights and remedies available to Landlord at law or in equity:

 

(a) The rights and remedies provided by California Civil Code Section 1951.2,
including, without limitation, the right to terminate Tenant’s right to
possession of the Premises and to recover the amounts specified in California
Civil Code Subsections 1951.2(a)(1)-(4);

 

(b) In the event of any Default by Tenant, then in addition to any other
remedies available to Landlord at law or in equity and under this Lease,
Landlord shall have the immediate option to terminate this Lease and all rights
of Tenant hereunder by giving written notice of such intention to terminate. In
the event that Landlord shall elect to so terminate this Lease then Landlord may
recover from Tenant:

 

(i) the worth at the time of award of any unpaid Rent and any other sums due and
payable which have been earned at the time of such termination; plus

 

(ii) the worth at the time of award of the amount by which the unpaid Rent and
any other sums due and payable which would have been earned after termination
until the time of award exceeds the amount of such rental loss Tenant proves
could have been reasonably avoided; plus

 

(iii) the worth at the time of award of the amount by which the unpaid Rent and
any other sums due and payable for the balance of the term of this Lease after
the time of award exceeds the amount of such rental loss that Tenant proves
could be reasonably avoided; plus

 

(iv) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course would be likely to result therefrom,
including, without limitation, (A) any costs or expenses incurred by Landlord
(1) in retaking possession of the Premises; (2) in maintaining, repairing,
preserving, restoring, replacing, cleaning, altering, remodeling or
rehabilitating the Premises or any affected portions of the Building, including
such actions undertaken in connection with the reletting or attempted reletting
of the Premises to a new tenant

 

20



--------------------------------------------------------------------------------

or tenants; (3) for leasing commissions, advertising costs and other expenses of
reletting the Premises; or (4) in carrying the Premises, including taxes,
insurance premiums, utilities and security precautions; (B) any unearned
brokerage commissions paid in connection with this Lease; (C) reimbursement of
any previously waived or abated Base Rent or Additional Charges or any free rent
or reduced rental rate granted hereunder; and (D) any concession made or paid by
Landlord to the benefit of Tenant in consideration of this Lease including, but
not limited to, any moving allowances, contributions, payments or loans by
Landlord for tenant improvements or build-out allowances, if any, or assumptions
by Landlord of any of Tenant’s previous lease obligations; plus

 

(v) such reasonable attorneys’ fees incurred by Landlord as a result of a
default, and costs in the event suit is filed by Landlord to enforce such
remedy; and plus

 

(vi) at Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

 

As used in subparagraphs (i) and (ii) above, the “worth at the time of award” is
computed by allowing interest at an annual rate equal to twelve percent
(12%) per annum or the maximum rate permitted by law, whichever is less. As used
in subparagraph (iii) above, the “worth at the time of award” is computed by
discounting such amount at the discount rate of the Federal Reserve Bank of
San Francisco at the time of award, plus one percent (1%). Tenant waives
redemption or relief from forfeiture under California Code of Civil Procedure
Sections 1174 and 1179, or under any other pertinent present or future Law, in
the event Tenant is evicted or Landlord takes possession of the Premises by
reason of any Default of Tenant hereunder.

 

(c) The rights and remedies provided by California Civil Code Section 1951.4,
including, without limitation, the right to continue the Lease in effect after
Tenant’s breach and abandonment and recover any and all Rent as it becomes due.
Acts of maintenance or preservation, efforts to relet the Premises or the
appointment of a receiver upon Landlord’s initiative to protect its interest
under this Lease, shall not in and of themselves constitute a termination of
Tenant’s right to possession;

 

(d) The right, with or without terminating this Lease, in compliance with
applicable law, to enter the Premises and remove all persons and property, to
store such property in a public warehouse or elsewhere at the cost of and for
the account of Tenant, and to sell such property and apply the proceeds thereof
pursuant to applicable California law;

 

(e) The right to have a receiver appointed for Tenant, upon application by
Landlord, to take possession of the Premises and to apply any rental collected
from the Premises;

 

(f) The right to specific performance of any or all of Tenant’s obligations
hereunder, and to damages for delay in or failure of such performance; and

 

(g) The right to remedy such default at Tenant’s expense, upon two (2) days’
prior notice to Tenant except that prior notice shall not be required in the
case of an imminent threat to life or safety of any person or to the impairment
of the Building or its efficient operation.

 

21



--------------------------------------------------------------------------------

  20.3 Reletting

 

In the event that Landlord shall elect to re-enter as provided in Section 20.2
or shall take possession of the Premises pursuant to legal proceeding or
pursuant to any notice provided by law, then if Landlord does not elect to
terminate this Lease as provided in Section 20.2, Landlord may from time to
time, without terminating this Lease, relet the Premises or any part thereof for
such term or terms and at such rental or rentals and upon such other terms and
conditions as Landlord in its sole discretion may deem advisable with the right
to make alterations and repairs to the Premises in Landlord’s sole discretion.
In the event that Landlord shall elect to so relet, then rentals received by
Landlord from such reletting shall be applied in the following order: (i) to
reasonable attorneys’ fees incurred by Landlord as a result of a Default and
costs in the event suit is filed by Landlord to enforce such remedies; (ii) to
the payment of any indebtedness other than Rent due hereunder from Tenant to
Landlord; (iii) to the payment of any costs of such reletting; (iv) to the
payment of the costs of any alterations and repairs to the Premises; (v) to the
payment of Rent due and unpaid hereunder; and (vi) the residue, if any, shall be
held by Landlord and applied in payment of future Rent and other sums payable by
Tenant hereunder as the same may become due and payable hereunder. Should that
portion of such rentals received from such reletting during any month, which is
applied to the payment of Rent hereunder, be less than the Rent payable during
the month by Tenant hereunder, then Tenant shall pay such deficiency to
Landlord. Such deficiency shall be calculated and paid monthly. Tenant shall
also pay to Landlord, as soon as ascertained, any costs and expenses incurred by
Landlord in such reletting or in making such alterations and repairs not covered
by the rentals received from such reletting.

 

  20.4 Landlord’s Right to Perform Tenant’s Obligations

 

(a) Without limiting the rights and remedies of Landlord contained in
Sections 20.2 and 20.3 above, if Tenant shall be in default in the performance
of any of the terms, provisions, covenants or conditions to be performed or
complied with by Tenant pursuant to this Lease, then Landlord may at Landlord’s
option, without any obligation to do so, and without notice to Tenant perform
any such term, provision, covenant, or condition, or make any such payment and
Landlord by reason of so doing shall not be liable or responsible for any loss
or damage thereby sustained by Tenant or anyone holding under or through Tenant
or any of Tenant’s Agents.

 

(b) Without limiting the rights of Landlord under Sections 20.2 and 20.3 above,
Landlord shall have the right at Landlord’s option, without any obligation to do
so, to perform any of Tenant’s covenants or obligations under this Lease without
notice to Tenant in the case of an emergency, as determined by Landlord in its
sole and absolute judgment, or if Landlord determines, in its sole and absolute
judgment, that such action is necessary or desirable to avoid imminent harm to
the Premises or any persons.

 

(c) If Landlord performs any of Tenant’s obligations hereunder in accordance
with this Section 20.4, the full amount of the cost and expense incurred or the
payment so made or the amount of the loss so sustained shall immediately be
owing by Tenant to Landlord, and Tenant shall promptly pay to Landlord upon
demand, as Additional Charges, the full amount thereof with interest thereon
from the date of payment by Landlord at the lower of (i) ten percent (10%) per
annum, or (ii) the highest rate permitted by applicable law.

 

22



--------------------------------------------------------------------------------

  20.5 Remedies Cumulative

 

The exercise of any remedy provided by law or the provisions of this Lease shall
not exclude any other remedies. Tenant hereby waives any right of redemption or
relief from forfeiture following termination of, or exercise of any remedy by
Landlord with respect to, this Lease.

 

21. INDEMNITY; INTEREST ON OVERDUE OBLIGATIONS

 

  21.1 Indemnity

 

Except to the extent caused by the gross negligence or willful misconduct of
Landlord, Tenant shall indemnify, defend (using legal counsel reasonably
satisfactory to Landlord), and hold harmless Landlord, all officers, directors
and shareholders of Landlord, all partners or members of any partnership or
limited liability company constituting Landlord, and each of their respective
officers, directors, shareholders, employees, servants and agents, all
mortgagees or beneficiaries of Landlord’s interest in all or any portion of the
Building (sometimes collectively referred to herein as “Landlord Related
Entities”) from and against any and all claims, losses, costs, liabilities,
damages and expenses, including, without limitation, reasonable attorneys’ fees
(collectively, “Claims and Liabilities”), that are incurred in connection with
or arise from (a) any default by Tenant in the observance or performance of any
of the terms, covenants, conditions or other obligations of this Lease, (b) the
use or occupancy or manner of use or occupancy of the Premises or the Building
by Tenant or any person occupying the Premises, (c) any occurrence or happening
on the Premises between the Commencement Date and the time Landlord has accepted
surrender of the Premises, (d) any negligence or willful act or omission of
Tenant or any assignee or subtenant of the Premises or any of their respective
agents, employees, representatives, contractors or visitors while on the
Building, or (e) Landlord’s inability to obtain access to any portion of the
Premises with respect to which Landlord has not been furnished a key (if locked)
or access has been otherwise restricted.

 

  21.2 Interest on Past Due Obligations

 

Any amount due from Tenant to Landlord under this Lease which is not paid within
five (5) days from the date when due shall bear interest from the due date until
paid at the lesser of the highest rate then permitted by law or a rate per annum
equal to four percent (4%) plus the highest rate identified as the “prime rate”
in the Wall Street Journal between the date such amount was due and the date
such payment was received. Payment of such interest shall not excuse or cure any
default under this Lease.

 

22. LANDLORD’S ACCESS TO PREMISES

 

Landlord reserves for itself and its agents, employees and contractors the right
to enter the Premises at all reasonable times (upon reasonable telephonic
notice, if possible) to inspect the Premises, to supply any service to be
provided by Landlord to Tenant hereunder, to show the Premises to prospective
purchasers, mortgagees, beneficiaries or (during the last twelve (12) months of
the Term) prospective tenants, to post notices of nonresponsibility, to
determine whether Tenant is complying with its obligations under this Lease, and
to alter, improve or repair the Premises or any other portion of the Building.
Tenant shall not place any locks on any

 

23



--------------------------------------------------------------------------------

interior doors in the Premises without the consent of Landlord and without
providing Landlord with copies of the keys for such locks. In the event of an
emergency, Landlord shall have the right to enter the Premises at any time
without notice. Landlord shall have the right to use any and all means that
Landlord may deem necessary or proper to open doors in an emergency, in order to
obtain entry to any portion of the Premises. Tenant hereby waives any claim for
damages for any injury or inconvenience to or interference with Tenant’s
business, any loss of occupancy or quiet enjoyment of the Premises, any right to
abatement of Rent, or any other loss occasioned by Landlord’s exercise of any of
its rights under this Section 22. Tenant waives all rights to consequential
damages (including, without limitation, damages for lost profits and lost
opportunities) arising in connection with Landlord’s exercise of its rights
under this Section 22.

 

23. NOTICES

 

Any payment required to be made by Tenant to Landlord, and any bills,
statements, notices, demands, requests or other communications given or required
to be given under this Lease, shall be effective only if rendered or given in
writing, sent by personal delivery or registered or certified mail, return
receipt requested, by overnight courier service, or by electronically confirmed
facsimile transmission with a following copy by first class mail, addressed
(a) to Tenant at the Premises, (b) to Landlord at the address set forth in the
Basic Lease Information, or (c) to such other address as either Landlord or
Tenant may designate as its new address in California for such purpose by notice
given to the other in accordance with the provisions of this Section 23. Any
such bill, statement, notice, demand, request or other communication shall be
deemed to have been rendered or given on the date of receipt or refusal to
accept delivery.

 

24. NO WAIVER

 

No provision of this Lease may be waived, and no breach thereof shall be waived,
except by a written instrument signed by the party against which the enforcement
of the waiver is sought. No failure by Landlord to insist upon the strict
performance of any obligation of Tenant under this Lease, and no course of
conduct between Landlord and Tenant, shall constitute a waiver of any breach or
a waiver or modification of any term, covenant or condition of this Lease. No
payment by Tenant of a lesser amount than the aggregate of all Rent then due
under this Lease shall be deemed to be other than on account of the first items
of such Rent then accruing or becoming due, unless Landlord elects otherwise.

 

25. ESTOPPEL CERTIFICATES

 

Either party, at any time and from time to time, within ten (10) days after
written request from the other party, shall execute, acknowledge and deliver to
the other party, addressed (at the requesting party’s request) to any
prospective purchaser, ground or underlying lessor, or mortgagee or beneficiary
of any part of the Building or Tenant’s leasehold interest therein, an estoppel
certificate in form and substance reasonably designated by the requesting party.
The non-requesting party’s failure to do so within such ten (10) day period
shall be conclusive that all facts set forth in the proposed certificate are
true and correct.

 

24



--------------------------------------------------------------------------------

26. RULES AND REGULATIONS

 

Tenant shall at all times observe and comply with, and cause all occupants of
the Premises to observe and comply with, the rules and regulations attached to
this Lease as Exhibit C, and with all reasonable modifications thereof from time
to time adopted by Landlord (the “Rules and Regulations”).

 

27. TENANT’S TAXES

 

In addition to all other sums to be paid by Tenant under this Lease, Tenant
shall pay, before delinquency, any and all taxes levied or assessed during the
Term, whether or not now customary or within the contemplation of the parties
hereto, (a) upon, measured by or reasonably attributable to Tenant’s
improvements, equipment, furniture, fixtures and other personal property located
in the Premises, including, without limitation, all Alterations, (b) upon or
measured by any Rent payable under this Lease, including, without limitation,
any gross income tax or excise tax levied by any federal, state or local
governmental body with respect to the receipt of such rental by Landlord;
(c) upon or with respect to the possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises or
any portion thereof; or (d) upon this transaction or any document to which
Tenant is a party creating or transferring an interest or an estate in the
Premises.

 

28. CORPORATE AUTHORITY

 

Each person executing this Lease on behalf of Tenant or any entity constituting
Tenant at any ownership tier hereby represents and warrants that such person is
duly authorized and has full right, power and authority to enter into this Lease
and bind Tenant, without qualification.

 

29. MISCELLANEOUS

 

  29.1 Financial Statements

 

Upon Landlord’s written request from time to time (not more frequently than once
per year), Tenant shall promptly furnish Landlord with certified financial
statements reflecting Tenant’s then-current financial condition, in such form
and detail as Landlord may reasonably request; provided, however, that if Tenant
is a corporation, then so long as the stock of Tenant is traded on a national
exchange, Tenant may furnish its annual or most recent quarterly report instead
of financial statements.

 

  29.2 Successors and Assigns

 

Without limiting Section 18 and subject to Section 29.9, the terms, covenants
and conditions in this Lease shall bind and inure to the benefit of Landlord and
Tenant and their respective representatives, successors and assigns.

 

  29.3 Severability

 

If any provision of this Lease or the application thereof to any person or
circumstance shall, to any extent, be invalid or unenforceable, the remainder of
this Lease, or the application of such

 

25



--------------------------------------------------------------------------------

provision to any other persons or circumstances, shall not be affected thereby,
and each provision of this Lease shall remain in effect and shall be enforceable
to the fullest extent permitted by law.

 

  29.4 Applicable Law

 

This Lease shall be governed by and construed in accordance with the laws of the
State of California, without giving effect to any principles of conflicts of
law.

 

  29.5 Integration; Interpretation

 

The terms of this Lease (including, without limitation, the Exhibits and
Schedules hereto) are intended by the parties as a final expression of their
agreement with respect to such terms as are included in this Lease and may not
be contradicted by evidence of any prior or contemporaneous agreement,
arrangement, understanding or negotiation (whether oral or written). The word
“including” shall mean “including, without limitation,” the singular shall
include the plural and vice-versa, and each gender shall include any other
gender. Time is of the essence of each and every provision of this Lease.

 

  29.6 Quiet Enjoyment

 

Upon Tenant paying the Rent and performing all of Tenant’s obligations under
this Lease, Tenant may peacefully and quietly enjoy the Premises during the Term
as against all persons or entities claiming by or through Landlord; subject,
however, to the provisions of this Lease, including Section 13.

 

  29.7 Holding Over

 

If Tenant holds over after the expiration or earlier termination of the Term,
the Term shall not be extended thereby, and Tenant shall pay Base Rent equal to
one hundred fifty percent (150%) of the Base Rent payable during the final full
lease year (exclusive of abatements, if any), together with an amount reasonably
estimated by Landlord for the monthly Additional Charges and other sums payable
under this Lease, and such holding over shall otherwise be on the terms and
conditions herein specified so far as applicable (but expressly excluding all
renewal or extension rights).

 

  29.8 Broker’s Commissions

 

Each party represents and warrants to the other that it has not entered into any
agreement or incurred or created any obligation which might require the other
party to pay any broker’s commission, finder’s fee or other commission or fee
relating to the leasing of the Premises other than Colliers International and
The CAC Group. Tenant shall be responsible for the payment of any compensation
due Colliers International, and Landlord shall be responsible for the payment of
any compensation due The CAC Group. Each party shall indemnify, defend and hold
harmless the other and the other’s constituent partners and members, and their
respective officers, directors, agents and employees, from and against (i) its
failure to pay any compensation due Colliers International, in the case of
Tenant, or its failure to pay any compensation due The CAC Group, in the case of
Landlord, and (ii) any and all claims and

 

26



--------------------------------------------------------------------------------

liabilities for any such commissions or fees made by anyone else claiming by or
through the indemnifying party.

 

  29.9 Recovery Against Landlord

 

Tenant shall look solely to Landlord’s interest in the Building for any recovery
of any judgment or other award against Landlord arising out of or relating to
any obligations of Landlord under this Lease or any acts or omissions of
Landlord in connection with the Premises or the Building. Neither Landlord nor
any Landlord Related Entities shall be personally liable for any such judgment
or award. In the event that any Landlord transfers or conveys its interest in
the Building, all liabilities and obligations on the part of such Landlord under
this Lease accruing after the effective date of such transfer or conveyance
shall terminate and Tenant shall have no further claim against the transferring
Landlord with respect to the performance thereof, and all such liabilities and
obligations, including responsibility for the application or return of any
security deposit, shall be binding upon the new owner.

 

  29.10 Amendments

 

No amendments or modifications of this Lease or any agreements in connection
therewith shall be valid unless in writing duly executed by both Landlord and
Tenant. No amendment to this Lease shall be binding on any mortgagee or
beneficiary of Landlord (or purchaser at any foreclosure sale) unless such
mortgagee or beneficiary shall have consented thereto in writing.

 

  29.11 Attorneys’ Fees

 

If either party commences an action against the other party arising out of or in
connection with this Lease, or institutes any proceeding in a bankruptcy or
similar court which has jurisdiction over the other party or any or all of its
property or assets, the prevailing party shall be entitled to recover from the
losing party reasonable attorneys’ fees and court costs, including fees incurred
on appeal and any other post-judgment proceeding.

 

  29.12 Exhibits and Schedules

 

Exhibits A through C and Schedule I, are attached hereto and by this reference
incorporated herein.

 

30. OPTION TO EXTEND TERM

 

(a) Landlord hereby grants to original Tenant the option (“Extension Option”) to
extend the Term of this Lease for two (2) additional terms (each, an “Option
Term”) of five (5) years each upon and subject to the terms and conditions set
forth in this Section. The Extension Option shall be exercised, if at all, by
written notice given to Landlord no more than fifteen (15) months and no less
than twelve (12) months prior to the Expiration Date of the Term (or the First
Option Term, in the case of the exercise of the second Extension Option). If
Tenant exercises an Extension Option, each of the terms, covenants and
conditions of this Lease (including responsibility for repair and maintenance of
the Premises and responsibility for payment of Impositions) shall apply during
the Option Term as though the expiration date of such Option Term was the date
originally set forth herein as the Expiration Date of the Term, provided that

 

27



--------------------------------------------------------------------------------

(i) the Base Rent to be paid during the applicable Option Term shall be the
Prevailing Market Rental (as hereinafter defined) for the Premises for the
applicable Option Term, (ii) the Expiration Date for this Lease shall become the
expiration date for the applicable Option Term; and (iii) there shall be no
additional option terms following the second Option Term. Anything contained
herein to the contrary notwithstanding, if Tenant is in monetary or material
non-monetary default under any of the terms, covenants or conditions of this
Lease either at the time Tenant exercises the Extension Option or at any time
thereafter prior to the commencement date of the Option Term (in either event
beyond any applicable notice and cure periods), Landlord shall have, in addition
to all of Landlord’s other rights and remedies provided in this Lease, the right
to terminate the Extension Option upon notice to Tenant. As used herein, the
term “Prevailing Market Rental” for the Premises shall mean the Base Rent that
Landlord could obtain for the Option Term from a third party desiring to lease
the Premises for the Option Term taking into account (1) the quality and
condition of the Building and the Premises, (2) the services provided under the
terms of this Lease, (3) the responsibility for repair and maintenance of the
Premises and responsibility for payment of Impositions as set forth herein,
(3) the base rent and all other monetary payments then being obtained for new
leases of space comparable to the Premises in the Building or, in the event that
no other rentable areas of the Building are leased to other tenants, other
buildings of comparable quality and condition as the Building and having
comparable uses and located in the vicinity of the Building, and the services
and allocation of responsibility for repair and maintenance and payment of taxes
under such other leases, and (4) allowances for the construction of tenant
improvements provided for such comparable space, the payment of leasing
commissions or moving expenses, rental abatement concessions, if any, being
granted such tenants in connection with such comparable space, and other
reasonable monetary and nonmonetary tenant inducements being granted such
tenants in connection with such comparable space.

 

(b) If Tenant exercises an Extension Option, Landlord shall send to Tenant a
notice setting forth the Prevailing Market Rental for the Premises for the
Option Term on or before the date that is two hundred seventy (270) days prior
to the Expiration Date of the Term (or the First Option Term, in the case of the
exercise of the second Extension Option). If Tenant disputes Landlord’s
determination of the Prevailing Market Rental for the Option Term, Tenant shall,
within thirty (30) days after the date of Landlord’s notice setting forth the
Prevailing Market Rental for the Option Term, send to Landlord a notice stating
that Tenant disagrees with Landlord’s determination of Prevailing Market Rental
for the Option Term and elects to resolve the disagreement as provided below in
subparagraph (c) below. If Tenant does not send to Landlord a notice as provided
in the previous sentence, Landlord’s determination of the Prevailing Market
Rental shall be conclusive and shall be the basis for determining the Base Rent
to be paid by Tenant hereunder during the Option Term. If Tenant elects to
resolve the disagreement as provided in subparagraph (c) below and such
procedures shall not have been concluded prior to the commencement date of the
Option Term, Tenant shall pay Base Rent to Landlord hereunder adjusted to
reflect the Prevailing Market Rental as stated by Landlord in its original
notice to Tenant of Landlord’s determination thereof. If the amount of
Prevailing Market Rental as finally determined pursuant to subparagraph (c)
below is greater than Landlord’s determination, Tenant shall pay to Landlord the
difference between the amount paid by Tenant and the Prevailing Market Rental as
so determined pursuant to subparagraph (c) below within thirty (30) days after
the determination. If the Prevailing Market Rental as finally determined
pursuant to subparagraph (c) below is less than Landlord’s determination, the

 

28



--------------------------------------------------------------------------------

difference between the amount paid by Tenant and the Prevailing Market Rental as
so determined pursuant to subparagraph (c) below shall be credited against the
next installments of Base Rent due from Tenant to Landlord hereunder.

 

(c) Any disagreement regarding the Prevailing Market Rental as defined in this
Section shall be resolved as follows:

 

(i) Within thirty (30) days after Tenant’s written response to Landlord’s notice
to Tenant of the Prevailing Market Rental, Landlord and Tenant shall meet no
less than two (2) times, at a mutually agreeable time and place, to attempt to
resolve any such disagreement.

 

(ii) If within the thirty (30) day period referred to in clause (i) above,
Landlord and Tenant cannot reach agreement as to the Prevailing Market Rental,
they shall each select one appraiser with the qualifications set forth in
Section 30(c)(vi) below (each, an “Appraiser”) to determine the Prevailing
Market Rental. The two (2) Appraisers shall meet within ten (10) business days
after the second Appraiser is appointed and, if within ten (10) business days
after such first meeting the two Appraisers are unable to agree promptly upon a
determination of Prevailing Market Rental, they shall appoint a third Appraiser,
who shall be a competent and impartial person with qualifications set forth in
Section 30(c)(vi) below. If they are unable to agree upon such appointment
within five (5) business days after expiration of said ten (10) day period, the
third Appraiser shall be selected by the parties themselves, if they can agree
thereon, within a further period of ten (10) business days. If the parties do
not so agree, then either party, on behalf of both, may request appointment of
such a qualified person by J.A.M.S./ENDISPUTE in San Francisco (“JAMS”). Request
for appointment shall be made in writing with a copy given to the other party.
Each party agrees that JAMS shall have the power to make the appointment. The
three (3) Appraisers shall decide the dispute, if it has not previously been
resolved, by following the procedure set forth in Section 30(c)(iii) below.

 

(iii) Where the issue cannot be resolved by agreement between the two Appraisers
selected by Landlord and Tenant or settlement between the parties during the
course of arbitration, the issue shall be resolved by the three Appraisers in
accordance with the following procedure. The Appraisers selected by each of the
parties shall state in writing their respective determinations of the Prevailing
Market Rental, supported by the reasons therefor with counterpart copies to each
party. The Appraisers shall arrange for a simultaneous exchange of such proposed
resolutions. The role of the third Appraiser shall be to select which of the two
proposed resolutions most closely approximates his determination of Prevailing
Market Rental. The third Appraiser shall have no right to propose a middle
ground or any modification of either of the two proposed resolutions. The
resolution he chooses as most closely approximating his determination shall
constitute the decision of the Appraisers and be final and binding upon the
parties.

 

(iv) If any Appraiser fails, refuses or is unable to act, his successor shall be
appointed by him, but in the case of the third Appraiser, his successor shall be
appointed in the same manner as provided for appointment of the third Appraiser.
The Appraisers shall attempt to decide the issue within ten (10) business days
after the appointment of the third Appraiser. Any decision in which the
Appraiser appointed by Landlord and the Appraiser appointed by Tenant

 

29



--------------------------------------------------------------------------------

concur shall be binding and conclusive upon the parties. Each party shall pay
the fees and costs of its own counsel.

 

(v) The Appraisers shall render their decision and award in writing with
counterpart copies to each party. The Appraisers shall have no power to modify
the provisions of this Lease.

 

(vi) All Appraisers specified pursuant to this subparagraph (c) shall be a
licensed appraisers in the State of California, with the “MAI” designation of
from the Appraisal Institute, and with not less than ten (10) years’ experience
appraising commercial properties in the City and County of San Francisco. Each
party shall pay the cost of the Appraiser selected by such party and one-half of
the cost of the third Appraiser plus one-half of any other reasonable third
party costs (excluding legal fees and disbursements) incurred in resolving the
dispute pursuant to this Section.

 

If the commencement date of the Option Term is other than on the first day of a
calendar month, then the installment of Base Rent payable on the first day of
any month during which an increase in the Base Rent, as provided for
hereinabove, is to occur shall be prorated based on the number of days in such
month prior to the effective date of the increase and the number of days in such
month on or after the effective date of the increase.

 

31. ROOF ACCESS

 

Subject to Landlord’s prior written approval of the plans and specifications
therefor (including, without limitation, the location, size, and color of the
equipment and all associated cabling and wiring to be installed by Tenant
throughout the Building, including any penetrations of the roof membrane of the
Building), such approval not to be unreasonably withheld, conditioned or
delayed, during the Term, Tenant may, at its sole cost and expense, construct
and maintain one or more antennae and satellite dishes on the roof of the
Building together with related cabling and equipment (collectively, the “Roof
Equipment”). Notwithstanding the foregoing, the location(s) of any penetration
of the roof membrane of the Building shall be determined by Landlord in its sole
and absolute discretion. For the purposes herein, it shall be reasonable for
Landlord to withhold its approval of the installation of any such Roof Equipment
which (i) will require the relocation of any conduit, wiring or cabling located
within the Major Vertical Penetrations of the Building (as hereinafter defined),
(ii) will, in Landlord’s reasonable judgment, damage or impair the structural
integrity of the Building (including the roof), (iii) will result in an unsafe
condition affecting Landlord’s employees or contractors authorized to have
access to the roof, or (iv) will interfere with any then existing equipment of
Landlord located on the roof, or interfere with any then existing equipment or
services of any third party. Upon receipt of Landlord’s prior written approval
of the plans and specifications as set forth herein, Tenant shall erect the Roof
Equipment in accordance with the approved plans and specifications, in a good
and workmanlike manner, in accordance with all applicable Laws now in force or
hereafter enacted and all other requirements of Landlord, and after Tenant has
received all requisite approvals therefor (the “Applicable Requirements”).
Tenant shall at all times operate and maintain the Roof Equipment in a good,
clean and safe condition, in accordance with the Applicable Requirements. Tenant
shall provide Landlord with reasonable advance written notice prior to entering
upon the roof of the Building so that Landlord may, if it so desires, have a
representative accompany Tenant onto the roof. Upon the expiration or sooner
termination of

 

30



--------------------------------------------------------------------------------

this Lease or Tenant’s right to possession of the Premises, Tenant shall, at
Tenant’s sole cost and expense, promptly remove the Roof Equipment, including,
without limitation, all associated wiring and cabling throughout the Building,
and repair any damage to the Building resulting therefrom. If Tenant fails to
remove the Roof Equipment on or before the expiration or sooner termination of
this Lease or Tenant’ right to possession of the Premises, Landlord may, at
Tenant’s expense, remove the Roof Equipment and perform the related restoration
and repair work, and use, dispose of or take such other actions with respect to
the Roof Equipment as Landlord may deem appropriate, all without compensation or
payment to Tenant. Tenant shall indemnify, defend, protect and hold harmless
Landlord and the Landlord Parties from all claims arising from or in any way
directly or indirectly relating to the construction, installation, maintenance,
use, operation or removal of the Roof Equipment. The rights granted to Tenant
pursuant to this Section 31 are personal to Dolby California, and may not be
assigned, except to any Tenant Affiliate or Dolby Entity. As used herein, “Major
Vertical Penetrations” shall mean the area or areas within Building stairs
(excluding the landing at each floor), elevator shafts, flues, vents, stacks,
pipe shafts and vertical ducts and the like, that service more than one floor of
the Building. The area with Major Vertical Penetrations shall be bounded and
defined by the interior surface of the perimeter walls thereof (or the extended
plane of such walls over areas that are not enclosed). Major Vertical
Penetrations shall exclude, however, areas for the specific use of Tenant or
installed at the request of Tenant, such as special stairs or elevators.

 

32. SIGNAGE

 

All signs, notices and graphics of every kind or character, visible in or from
public corridors, the Building Common Area or the exterior of the Premises shall
be subject to Landlord’s prior written approval, not to be unreasonably
withheld, conditioned or delayed. Without limiting the foregoing and subject to
Landlord’s prior approval of the plans and specifications thereof (including,
without limitation, the design, location, and size), Tenant shall have the right
(“Exterior Signage Rights”) to install tenant identification signage on the
exterior of the Building (the “Sign”), at Tenant’s sole cost and expense and in
accordance with all applicable Laws (including any requirements set forth by the
applicable agencies in the City and County of San Francisco) (the “Signage
Requirements”). Tenant shall erect the Sign in accordance with the plans and
specifications approved by Landlord, in a good and workmanlike manner, and at
all times thereafter, Tenant shall maintain, at its sole cost and expense, the
Sign in a good, clean and safe condition and in accordance with the Signage
Requirements, including all repairs and replacements thereto. Upon the
occurrence of any event of default and/or upon the termination or earlier
expiration of this Lease, Tenant shall promptly remove the Sign, in which event
Tenant shall be responsible for and shall repair any damage to the Building
resulting therefrom. Tenant’s Exterior Signage Rights hereunder are personal to
Dolby California, and, except with respect to an assignment to a Tenant
Affiliate or Dolby Entity in connection with an assignment of this Lease, may
not be assigned or transferred without the prior written consent of Landlord,
which consent may be given or withheld or given upon conditions in Landlord’s
sole and absolute discretion. Tenant shall be responsible for obtaining all
permits and approvals (governmental and private) necessary for the installation
and maintenance of the Sign. If Tenant fails to remove the Sign as required
under this Section 32, Landlord shall have the right, at Tenant’s expense, to
remove the Sign. Tenant shall indemnify, defend and protect Landlord and the
Landlord Parties and hold Landlord and the Landlord Parties harmless from and
against any and all, proceedings, losses, costs, damages, causes of action,
liabilities, injuries or expenses

 

31



--------------------------------------------------------------------------------

arising out of or related to Tenant’s exercise of the Exterior Signage Rights
granted hereunder, including, without limitation, any claims of injury to or
death of persons or damage to property occurring or resulting directly or
indirectly from the installation or maintenance of the Sign on the Building.

 

33. PARKING

 

During the Term of this Lease Tenant shall be entitled to use all or any portion
of the Premises for parking of motor vehicles, at no additional charge. “Parking
Area” shall mean any portion of the Premises designated by Tenant for parking of
motor vehicles from time to time.

 

Neither Landlord nor Landlord’s Agents shall be liable for: (i) loss or damage
to any vehicle or other personal property parked or located upon or within any
Parking Areas whether caused by fire, theft, explosion, strikes, riots or any
other cause whatsoever; or (ii) injury to or death of any person in, about or
around any Parking Areas or any vehicles parking therein or in proximity thereto
whether caused by fire, theft, assault, explosion, riot or any other cause
whatsoever and Tenant hereby waives any claim for or in respect to the above and
against all claims or liabilities arising out of loss or damage to property or
injury to or death of persons, or both, relating to any of the foregoing. Tenant
shall not assign any of its rights hereunder and in the event an attempted
assignment is made, it shall be void.

 

In the event any tax, surcharge or regulatory fee is at any time imposed by any
governmental authority upon or with respect to parking or vehicles parking in
the Parking Areas, Tenant shall pay such tax, surcharge or regulatory fee as
Additional Charge under this Lease, such payments to be made in advance and from
time to time as required by Landlord (except that they shall be paid monthly
with Base Rent payments if permitted by the governmental authority).

 

IN WITNESS WHEREOF, Landlord and Tenant have each caused their duly authorized
representatives to execute this Lease on their behalf as of the date first above
written.

 

LANDLORD:

           

/s/ Ray Dolby

    RAY DOLBY, as Trustee of the     Dolby Family Trust, dated May 7, 1999    

/s/ Dagmar Dolby

    DAGMAR DOLBY, as Trustee of the     Dolby Family Trust, dated May 7, 1999

TENANT:

 

DOLBY LABORATORIES, INC.,

    a California corporation    

By

 

/s/ Bill Jasper

    Its   President and Chief Executive Officer

 

32



--------------------------------------------------------------------------------

EXHIBIT A

 

DIAGRAM/DESCRIPTION OF PREMISES

 

See Attached

 

A–1



--------------------------------------------------------------------------------

EXHIBIT B

 

LIST OF DEFINED TERMS

 

Additional Charges

   2

Alterations

   7

Applicable Requirements

   30

Appraiser

   29

Assignment

   16

Base Rent

   iv

Building

   iv, 1

Building Common Areas

   1

Building Systems

   7

Casualty Discovery Date

   12

Claims and Liabilities

   23

common area

   1

common areas

   1

Damaged Property

   12

Dolby California

   17

Dolby Delaware

   18

Dolby Entities

   18

Dolby Entity

   18

Dolby Subsidiary

   18

effective date of taking

   15

Event of Default

   19

Expiration Date

   iv

Extension Option

   27

Exterior Signage Rights

   31

Hazardous Material

   7

Impositions

   3

Impound Account

   4

JAMS

   29

Landlord

   1

Landlord Related Entities

   23

Laws

   6

Major Vertical Penetrations

   31

Option Term

   27

Original Lease

   6

Parking Area

   32

Premises

   iv

Prevailing Market Rental

   28

prime rate

   23

Rent

   2

Rentable Area

   iv

Roof Equipment

   30

Rules and Regulations

   25

Sign

   31

 

B–1



--------------------------------------------------------------------------------

Signage Requirements

   31

Sublease

   16

taking

   15

Tenant

   1

Tenant Affiliate

   16

Tenant Owned Property

   8

Tenant’s Agents

   9

Term

   1

Utilities

   5

worth at the time of award

   21

 

B–2



--------------------------------------------------------------------------------

EXHIBIT C

 

RULES AND REGULATIONS

 

1. The sidewalks, halls, passages, exits, entrances, elevators, malls, and
stairways of the Building shall not be obstructed by Tenant or any of Tenant’s
agents, employees, representatives, contractors or visitors (“Tenant Parties”),
or used by Tenant or any Tenant Party for any purpose other than for ingress to
or egress from the Premises. The halls, passages, exits, entrances, corridors
and stairways of the Building are not for the use of the general public, except
as and where designated by Landlord, and Landlord shall in all cases retain the
right to control and prevent access thereto of all persons whose presence in the
judgment of Landlord might be prejudicial to the safety, character, reputation
or interests of the Building and any tenants thereof, provided that nothing
herein contained shall be construed to prevent such access to persons with whom
Tenant normally deals in the ordinary course of its business, unless such
persons are engaged in illegal or dangerous activities. Tenant and Tenant
Parties shall not go upon the roof of the Building, except in areas that
Landlord may designate from time to time.

 

2. No awning canopy or other projection of any kind over or around the windows
or entrances of the Premises shall be installed by Tenant, and only such window
coverings as are Building standard shall be used in the Premises.

 

3. The Premises shall not be used for lodging or sleeping, and no cooking shall
be done or permitted by Tenant on the Premises, except that the preparation of
food in microwave ovens and machines for vending coffee, tea, hot chocolate and
similar small food or drink items for Tenant and its employees shall be
permitted.

 

4. No additional locking devices shall be installed without the prior written
consent of Landlord. Landlord may make reasonable charges for the removal of any
additional lock or any bolt installed on any door of the Premises without the
prior consent of Landlord. Tenant shall in each case furnish Landlord with a key
for any such lock. Tenant, upon the termination of its tenancy, shall deliver to
Landlord all keys to doors in the Building and the Premises.

 

5. Landlord shall have the right to prescribe the method of reinforcement or
weight distribution (as Landlord shall determine in its sole discretion) for all
equipment, materials, supplies, furniture or other property brought into the
Building that will impose a load of more than fifty (50) pounds per square foot.
Landlord will not be responsible for loss of or damage to any such property from
any cause (except to the extent resulting from the gross negligence or willful
misconduct of Landlord or its agents, employees or contractors), and all damage
done to the Building by moving or maintaining Tenant’s property shall be
repaired at the expense of Tenant.

 

6. Tenant shall not use or suffer to be used or kept in the Premises or the
Building any kerosene, gasoline or flammable or combustible fluids or materials
except as customarily used in offices, or use any method of heating or air
conditioning other than that supplied by Landlord.

 

7. Tenant shall use reasonable efforts to ensure that all doors and windows of
the Premises are closed and securely locked and all water faucets, water
apparatus and utilities are shut off at such time as Tenant’s employees leave
the Premises.

 

C–1



--------------------------------------------------------------------------------

8. The toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed, no
foreign substance of any kind whatsoever shall be deposited therein, and any
damage resulting to such facilities from misuse by Tenant or its employees or
invitees shall be paid for by Tenant.

 

9. Except as permitted in this Lease, Tenant shall not sell, or permit the sale
from the Premises of, or use or permit the use of any sidewalk or corridor in or
adjacent to the Building for the sale of, newspapers, magazines, periodicals,
theater tickets or any other goods, merchandise or service, nor shall Tenant
carry on, or permit or allow any employee or other person to carry on, business
in or from the Premises for the service or accommodation of occupants of any
other portion of the Building, nor shall the Premises be used for manufacturing
or assembly of any kind, or for any business or activity other than that
specifically provided for in this Lease.

 

10. Tenant shall not install any radio or television antenna, microwave dish,
telecommunications apparatus, loudspeaker, or other device on the roof or
exterior walls of the Building or any other portion of the Building, except as
expressly set forth in the Lease.

 

11. Tenant and Tenant Parties shall not use in the Premises, or in the common
areas of the Building or of any other building in the Building, any handtrucks
except those equipped with rubber tires and side guards or such other
material-handling equipment as Landlord may approve, and Tenant shall use
reasonable efforts to cause its invitees to comply with the provisions of this
Section. No other vehicles of any kind shall be brought by Tenant or any Tenant
Party into the Building or any other Building in the Building, or kept in or
about the Premises.

 

12. Tenant shall store all its trash and garbage within the Premises until
removal. All trash placed in any portion of the Building for pick-up shall be
placed in locations and containers approved by Landlord.

 

13. All loading, unloading and delivery of merchandise, supplies, materials,
garbage and refuse shall be made only through such entryways and elevators and
at such times as Landlord shall designate. While loading and unloading, Tenant
and any Tenant Party shall not obstruct or permit the obstruction of the
entryways to the Building or any other building in the Building or any tenant’s
space therein.

 

14. Canvassing, soliciting, peddling or distribution of handbills or any other
written material in the Building is prohibited, and Tenant shall cooperate to
prevent such acts.

 

15. Tenant shall not permit the use or the operation of any video or mechanical
games or pay telephones on the Premises.

 

16. Landlord may direct the use of all pest extermination and scavenger
contractors to eliminate pests caused or introduced into the Premises by Tenant
or any Tenant Party at such intervals as Landlord may require, at Tenant’s sole
cost and expense.

 

17. Any requests made by Tenant of Landlord shall be made by telephone or in
person by Tenant’s designated representative at the office of the Building, as
designated from time to time

 

C–2



--------------------------------------------------------------------------------

by Landlord. Employees of Landlord shall not perform any work or do anything
outside of their regular duties unless under special instructions from Landlord.

 

18. Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular tenant or tenants, and no such waiver by Landlord
shall be construed as a waiver of these Rules and Regulations in favor of any
other tenant or tenants or prevent Landlord from thereafter enforcing any Rule
or Regulation against any or all tenants of the Building.

 

19. These Rules and Regulations are in addition to, and shall not be construed
in any way to modify, alter or amend, in whole or part, any terms, covenants,
agreements and conditions of the Lease or any other lease of premises in the
Building which may expressly contradict these Rules and Regulations.

 

20. Landlord reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for the safety,
care and cleanliness of the Building, and for the preservation of good order
therein.

 

21. Tenant shall not obtain for use in the Premises or the Building ice,
drinking water, food, beverage, towel or other similar services, except at
reasonable hours and under reasonable regulations fixed by Landlord.

 

22. Tenant shall be entitled to its proportionate share (based on rentable area)
of listings in the Building lobby directory. All signage, lettering or other
writing or decoration on or visible from the exterior of the Premises shall
require Landlord’s reasonable prior written approval.

 

C–3



--------------------------------------------------------------------------------

SCHEDULE I

 

TENANT’S INSURANCE REQUIREMENTS

 

During the Term of this Lease, and during any period prior to the commencement
of the Term in which Tenant shall enter onto, occupy or use the Premises, Tenant
shall provide at Tenant’s cost and expense the following insurance coverage:

 

1. Property Insurance. Tenant shall provide insurance coverage, for the mutual
benefit of Landlord and Tenant, for all risks of physical loss or damage due to
fire and such other hazards that would be covered by an insurance policy issued
on a Special Form Cause of Loss basis, insuring the full replacement value of
the Premises, including the Building, any Alterations, Tenant’s trade fixtures,
furnishings, equipment, plate glass, signs and all other items of personal
property of Tenant (“Property Policy”). The Property Policy shall:

 

(a) include coverage for, and specifically state that coverage is provided for,
windstorms, hail and terrorism; provided, however, that the terrorism coverage
provided by the Property Policy shall be reasonably acceptable to Landlord and
maintained during the term of the Lease on terms which Landlord shall reasonably
require in accordance with prudent practices by owners of similar types of
property in similar geographic locations as the Property, and shall only be
required to the extent that same is available at a commercially reasonable cost;

 

(b) have a deductible no greater than $250,000 per occurrence so long as the
Tenant is a Dolby Entity, otherwise, no greater than $5,000 per occurrence;

 

(c) contain a replacement cost endorsement;

 

(d) if Tenant is not a Dolby Entity, and if required by Landlord, contain rental
loss coverage for a period of twelve (12) months in an amount sufficient to
cover all Base Rent and Additional Charges payable during such period; and

 

(e) if requested by Landlord, contain a lender’s loss payable endorsement
containing provisions equivalent to those provisions contained in Form 438BFU
and naming any lender designated by Landlord.

 

2. Liability Insurance. Tenant shall provide broad form commercial general
liability insurance, and automobile liability insurance, each with a minimum
combined single limit of liability of at least $1,000,000 per occurrence, and
excess liability under one or more policies in an aggregate amount of at least
$30,000,000 per occurrence; Such broad form commercial general liability
insurance shall include products and completed operations liability insurance,
fire legal liability insurance, contractual liability insurance (provided that
the amount of such insurance shall not be a limitation on Tenant’s indemnity
obligations under this Lease), and such other coverage as Landlord may
reasonably require from time to time. Tenant’s liability insurance policies
shall have a deductible no greater than $250,000 per occurrence so long as the
Tenant is a Dolby Entity, otherwise, no greater than $5,000 per occurrence.

 

1



--------------------------------------------------------------------------------

3. Workers Compensation Insurance. Tenant shall maintain statutory worker’s
compensation insurance with an employer’s liability limit of at least $1,000,000
covering all of Tenant’s employees.

 

4. Earthquake Insurance. Tenant shall not be required to obtain earthquake
insurance with respect to the Premises, provided that if Tenant does obtain
earthquake insurance, it shall cause such policy to name Landlord and Tenant as
named insureds, as their interest may appear (provided if such earthquake
insurance is provided under a blanket policy, Landlord shall be a named insured,
by endorsement, with respect to the Premises only).

 

5. Form of Policies. All insurance policies required to be carried by Tenant
under this Lease shall (i) be written by companies rated A VIII or better in
“Best’s Insurance Guide” or having an equivalent rating from a reputable
financial rating agency such as Moody’s or Standard & Poors, and not prohibited
from doing business in California, (ii) name Landlord and any other parties
designated by Landlord as additional insureds, in the case of liability
insurance, and name Landlord and Tenant as named insureds, as their interest may
appear, in the case of any Property Policies (provided if Tenant’s Property
Policy is a blanket policy, Landlord shall be a named insured, by endorsement,
with respect to the Premises only), (iii) as to liability coverages, be written
on an “occurrence” basis, (iv) provide that Landlord shall receive thirty (30)
days’ notice from the insurer before any cancellation or change in coverage, and
(v) contain a provision that no act or omission of Tenant shall affect or limit
the obligation of the insurer to pay the amount of any loss sustained. Each such
policy shall contain a provision that such policy and the coverage evidenced
thereby shall be primary and non-contributing with respect to any policies
carried by Landlord and that any coverage carried by Landlord shall be excess
insurance. Tenant shall be liable for payment of any deductible in the event of
any loss, claim or casualty. Tenant shall deliver reasonably satisfactory
evidence of such insurance to Landlord on or before the Commencement Date, and
thereafter at least thirty (30) days before the expiration dates of expiring
policies; and in the event Tenant shall fail to procure such insurance or to
deliver reasonably satisfactory evidence thereof within five (5) business days
after written notice from Landlord of such failure, Landlord may, at its option
and in addition to Landlord’s other remedies in the event of a default by Tenant
hereunder, procure such insurance for the account of Tenant, and the cost
thereof shall be paid to Landlord as Additional Charges. The limits of the
insurance required under this Lease shall not limit any obligation or liability
of Tenant under this Lease.

 

2